Exhibit 10.2

 

[g105852km01i001.jpg]

 

EXECUTION VERSION

 

 

TERM LOAN AGREEMENT

 

Dated as of May 3, 2016

 

by and among

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP,

 

as Borrower,

 

DIAMONDROCK HOSPITALITY COMPANY,

 

as Parent,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

 

as Lenders,

 

and

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

 

 

KEYBANC CAPITAL MARKETS,

PNC CAPITAL MARKETS LLC,

and

 

REGIONS CAPITAL MARKETS,

 

as Joint Lead Arrangers

 

and

 

PNC BANK, NATIONAL ASSOCIATION

 

and

REGIONS BANK,

 

 

as Co-Syndication Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

 

Section 1.1. Definitions

1

 

Section 1.2. General; References to Eastern Time

28

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

29

 

 

 

Article II. Credit Facility

29

 

 

 

Section 2.1. Loans

29

 

Section 2.2. Rates and Payment of Interest on Loans

30

 

Section 2.3. Number of Interest Periods

31

 

Section 2.4. Repayment of Loans

31

 

Section 2.5. Prepayments

31

 

Section 2.6. Continuation

31

 

Section 2.7. Conversion

32

 

Section 2.8. Notes

32

 

Section 2.9. Additional Loans

33

 

 

 

Article III. Payments, Fees and Other General Provisions

34

 

 

 

Section 3.1. Payments

34

 

Section 3.2. Pro Rata Treatment

34

 

Section 3.3. Sharing of Payments, Etc.

35

 

Section 3.4. Several Obligations

35

 

Section 3.5. Fees

35

 

Section 3.6. Computations

35

 

Section 3.7. Usury

36

 

Section 3.8. Statements of Account

36

 

Section 3.9. Defaulting Lenders

36

 

Section 3.10. Taxes

37

 

 

 

Article IV. Unencumbered Properties

41

 

 

 

Section 4.1. Eligibility of Properties

41

 

Section 4.2. Reclassification of Properties

43

 

 

 

Article V. Yield Protection, Etc.

43

 

 

 

Section 5.1. Additional Costs; Capital Adequacy

43

 

Section 5.2. Suspension of LIBOR Loans

45

 

Section 5.3. Illegality

45

 

Section 5.4. Compensation

45

 

Section 5.5. Treatment of Affected Loans

46

 

Section 5.6. Change of Lending Office

47

 

Section 5.7. Assumptions Concerning Funding of LIBOR Loans

47

 

Section 5.8. Affected Lenders

47

 

 

 

Article VI. Conditions Precedent

47

 

 

 

Section 6.1. Initial Conditions Precedent

47

 

Section 6.2. Conditions Precedent to All Loans

49

 

 

 

Article VII. Representations and Warranties

50

 

 

 

Section 7.1. Representations and Warranties

50

 

Section 7.2. Survival of Representations and Warranties, Etc.

56

 

i

--------------------------------------------------------------------------------


 

Article VIII. Affirmative Covenants

56

 

 

 

Section 8.1. Preservation of Existence and Similar Matters

56

 

Section 8.2. Compliance with Applicable Law and Material Contracts

57

 

Section 8.3. Maintenance of Property

57

 

Section 8.4. Conduct of Business

57

 

Section 8.5. Insurance

57

 

Section 8.6. Payment of Taxes and Claims

57

 

Section 8.7. Inspections

58

 

Section 8.8. Use of Proceeds

58

 

Section 8.9. Environmental Matters

58

 

Section 8.10. Books and Records

59

 

Section 8.11. Further Assurances

59

 

Section 8.12. REIT Status

59

 

Section 8.13. Exchange Listing

59

 

Section 8.14. Additional Guarantors

59

 

Section 8.15. Release of Guarantors

60

 

 

 

Article IX. Information

60

 

 

 

Section 9.1. Quarterly Financial Statements

60

 

Section 9.2. Year-End Statements

61

 

Section 9.3. Compliance Certificate

61

 

Section 9.4. Other Information

62

 

Section 9.5. Electronic Delivery of Certain Information

64

 

Section 9.6. Public/Private Information

64

 

Section 9.7. USA Patriot Act Notice; Compliance

64

 

 

 

Article X. Negative Covenants

65

 

 

 

Section 10.1. Financial Covenants

65

 

Section 10.2. Restricted Payments

65

 

Section 10.3. Indebtedness

66

 

Section 10.4. Certain Permitted Investments

66

 

Section 10.5. Investments Generally

66

 

Section 10.6. Negative Pledge

67

 

Section 10.7. Merger, Consolidation, Sales of Assets and Other Arrangements

68

 

Section 10.8. Fiscal Year

69

 

Section 10.9. Modifications of Material Contracts

69

 

Section 10.10. Modifications of Organizational Documents

69

 

Section 10.11. Transactions with Affiliates

69

 

Section 10.12. ERISA Exemptions

70

 

Section 10.13. Environmental Matters

70

 

Section 10.14. Derivatives Contracts

70

 

 

 

Article XI. Default

70

 

 

 

Section 11.1. Events of Default

70

 

Section 11.2. Remedies Upon Event of Default

74

 

Section 11.3. Marshaling; Payments Set Aside

75

 

Section 11.4. Allocation of Proceeds

75

 

Section 11.5. Performance by Administrative Agent

76

 

Section 11.6. Rights Cumulative

76

 

ii

--------------------------------------------------------------------------------


 

Article XII. The Administrative Agent

77

 

 

 

Section 12.1. Appointment and Authorization

77

 

Section 12.2. Administrative Agent’s Reliance

77

 

Section 12.3. Notice of Events of Default

78

 

Section 12.4. Administrative Agent as Lender

78

 

Section 12.5. Approvals of Lenders

79

 

Section 12.6. Lender Credit Decision, Etc.

79

 

Section 12.7. Indemnification of Administrative Agent

80

 

Section 12.8. Successor Administrative Agent

81

 

Section 12.9. Titled Agents

81

 

 

 

Article XIII. Miscellaneous

82

 

 

 

Section 13.1. Notices

82

 

Section 13.2. Expenses

83

 

Section 13.3. Setoff

84

 

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers

84

 

Section 13.5. Successors and Assigns

85

 

Section 13.6. Amendments and Waivers

89

 

Section 13.7. Nonliability of Administrative Agent and Lenders

91

 

Section 13.8. Confidentiality

91

 

Section 13.9. Indemnification

92

 

Section 13.10. Termination; Survival

93

 

Section 13.11. Severability of Provisions

93

 

Section 13.12. GOVERNING LAW

93

 

Section 13.13. Counterparts

94

 

Section 13.14. Obligations with Respect to Loan Parties

94

 

Section 13.15. Independence of Covenants

94

 

Section 13.16. Limitation of Liability

94

 

Section 13.17. Entire Agreement

94

 

Section 13.18. Construction

95

 

Section 13.19. Headings

95

 

Section 13.20. New York Mortgages

95

 

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

97

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

Commitments

SCHEDULE 1.1.

List of Loan Parties

SCHEDULE 4.1.

Initial Unencumbered Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Occupancy Rates; Liens

SCHEDULE 7.1.(g)

Existing Indebtedness; Total Indebtedness

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

 

EXHIBIT A

Form of Assignment and Assumption

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Term Note

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

EXHIBIT F

Form of Notice of Conversion

EXHIBIT G

Forms of U.S. Tax Compliance Certificates

EXHIBIT H

Form of Compliance Certificate

EXHIBIT I

Form of Dutch Auction Procedures

 

iv

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of May 3, 2016, by and
among DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), DIAMONDROCK
HOSPITALITY COMPANY, a corporation formed under the laws of the State of
Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 13.5. (collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent (the “Administrative Agent”), with each of KEYBANC
CAPITAL MARKETS, PNC CAPITAL MARKETS LLC, and REGIONS CAPITAL MARKETS, as Joint
Lead Arrangers (collectively, the “Lead Arrangers”), and PNC BANK, NATIONAL
ASSOCIATION and REGIONS BANK, as Co-Syndication Agents (collectively, the
“Syndication Agents”).

 

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a term loan facility in the initial amount of $100,000,000 on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Additional Loans” has the meaning given that term in Section 2.9.

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Accommodation Subsidiary” has the meaning given that term in Section 4.1.(d).

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) FF&E Reserves for such period.

 

“Adjusted NOI” means, for any Property and for any period (or if no applicable
period is stated, the period of twelve consecutive fiscal months then ended),
Net Operating Income for such Property for such period minus the greater of
(a) the actual amount of franchise fees paid with respect to such Property
during such period and (b) an imputed franchise fee in the amount of four
percent (4.0%) of the gross revenues for such Property for such period; provided
however, for purposes of this definition, no imputed franchise fee shall be
deducted from Net Operating Income with respect to any Property that is not
subject to a Franchise Agreement.  If a Property has not continuously operated
the immediately preceding period of twelve consecutive months, then the Adjusted
NOI of such Property shall be calculated by annualizing the historical Net
Operating Income of such Property for the most recently ending period for which
it has been in continuous operation, determined on a pro forma basis reasonably
acceptable to the Administrative Agent.  For the avoidance of doubt and only
with respect to continuously operated Properties, Adjusted NOI for the period of
four consecutive fiscal quarters most recently ended for any such Property
acquired by the Borrower or any Subsidiary during such period shall be utilized
regardless of the date such Property was acquired by the Borrower or such
Subsidiary.

 

--------------------------------------------------------------------------------


 

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Foreign Subsidiaries and
Unconsolidated Affiliates.

 

“Administrative Agent” means KeyBank National Association, as contractual
representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.8.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 7.1.(z).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Applicable Margin” means:

 

(a)                                 Prior to the Investment Grade Rating Date,
the percentage rate set forth below corresponding to the Leverage Ratio in
effect at such time as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3.:

 

Level

 

Leverage Ratio

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Less than or equal to 35.0%

 

1.45

%

0.45

%

2

 

Greater than 35.0% but less than or equal to 45.0%

 

1.60

%

0.60

%

3

 

Greater than 45.0% but less than or equal to 50.0%

 

1.75

%

0.75

%

4

 

Greater than 50.0% but less than or equal to 55.0%

 

1.95

%

0.95

%

5

 

Greater than 55.0%

 

2.20

%

1.20

%

 

2

--------------------------------------------------------------------------------


 

The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 9.3.  Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentage corresponding
to Level 5 above until the first day of the calendar month immediately following
the month that the required Compliance Certificate is delivered. 
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on which the Administrative Agent first determines the
Applicable Margin for Loans as set forth above, the Applicable Margin shall be
determined based on Level 1.  Thereafter, until the Investment Grade Rating
Date, the Applicable Margin shall be adjusted from time to time as set forth in
this clause (a).

 

(b)                                 On, and at all times after, the Investment
Grade Rating Date, the applicable rate per annum set forth in the table below
corresponding to the Level in the first column of the table in which the
Parent’s or Borrower’s Credit Rating falls.  During any period that the Parent
or Borrower has received Credit Ratings from both S&P and Moody’s that are not
equivalent, then the Applicable Margins shall be determined based on the higher
of such Credit Ratings.  During any period that the Parent has received a Credit
Rating from only Moody’s or S&P, then the Applicable Margins shall be based upon
such Credit Rating.  During any period after the Investment Grade Rating Date
that the Parent has (A) not received a Credit Rating from any Rating Agency or
(B) only received a Credit Rating from a Rating Agency that is neither S&P nor
Moody’s, then the Applicable Margin shall be determined based on Level 5 in the
table below.  Any change in the Parent’s Credit Rating which would cause it to
move to a different Level shall be effective as of the first day of the first
calendar month immediately following such change.

 

Level

 

Credit Rating

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

> A-/A3

 

0.900

%

0.000

%

2

 

BBB+/Baa1

 

0.950

%

0.000

%

3

 

BBB/Baa2

 

1.100

%

0.100

%

4

 

BBB-/Baa3

 

1.350

%

0.350

%

5

 

<BBB-/Baa3/Unrated

 

1.750

%

0.750

%

 

(c)                                  During the Surge Period, any Applicable
Margin determined as provided above shall be increased by 0.35% unless a
Material Acquisition occurred during the Surge Period.

 

3

--------------------------------------------------------------------------------


 

(d)                                 The provisions of this definition shall be
subject to Section 2.2.(c).

 

“Appraisal” means, with respect to any Property, an M.A.I. appraisal (reasonably
acceptable to the Administrative Agent as to form, substance and appraisal
date), prepared by a professional appraiser reasonably acceptable to the
Administrative Agent, and determining the “as is” market value of such Property
as between a willing buyer and a willing seller.

 

“Approved Accounting Firm” means Deloitte LLP, KPMG LLP, PricewaterhouseCoopers
International Limited, Ernst & Young LLP or such other independent certified
public accountant of recognized national standing reasonably acceptable to the
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Approved Manager” means Highgate Hotels, L.P., Marriott International, Inc.,
Hilton Worldwide, Inc., Interstate Hotels & Resorts, Inc., Crescent Hotels &
Resorts, LLC, Davidson Hotel Company, HEI Hospitality, LLC, Crestline Hotels &
Resorts, Inc., Starwood Hotels & Resorts Worldwide, Inc., Noble House IKW, LLC,
Noble Investment Group, Hyatt Hotels Corporation, Kimpton Hotel & Restaurant
Group, LLC, Vail Resorts Management Company, Alliance Hospitality Management
LLC, Joie de Vivre Hospitality, LLC, Denihan Hospitality Group, Viceroy Hotel
Group, Magna Hospitality Group, L.C., Hersha Hospitality Management, Sage
Hospitality Resources, LLC, Ocean Properties Ltd. and any Affiliate of any of
the foregoing and any other nationally recognized third-party property
management company approved by the Administrative Agent in writing.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Availability Period” means the period commencing on the Effective Date and
ending on the Availability Termination Date.

 

“Availability Termination Date” means the first to occur of (a) June 11, 2016;
(b) the date on which the Commitments have been fully utilized; and (c) the date
on which the Commitments are terminated or reduced to zero in accordance with
this Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%. 
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

4

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.2.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Cleveland, Ohio are
open to the public for carrying on substantially all of the Administrative
Agent’s business functions, and (b) if such day relates to a LIBOR Loan, any
such day that is also a day on which dealings in Dollars are carried on in the
London interbank market.  Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

 

“Capitalization Rate” means (a) 7.25% for Properties developed with hotels
categorized as Upscale, Upper Upscale or above Full-Service and located within
the central business districts of Boston, Massachusetts, Chicago, Illinois,
Borough of Manhattan, New York, Washington, D.C., San Francisco, California, and
San Diego, California, or (b) 8.00% for all other Properties.  Categorization of
hotels shall be as determined by Smith Travel Research or as otherwise requested
by the Borrower and consented to in writing by the Requisite Lenders.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
during the Availability Period pursuant to Section 2.1. in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Commitment Amount” or as set forth in the applicable Assignment and
Assumption or agreement executed by a Person becoming a Lender pursuant to
Section 2.9., as the same may be increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.5.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means either of the following: (a) the making (or deemed making)
of any Loan or (b) the Conversion of a Base Rate Loan into a LIBOR Loan.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within 2 Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing

 

6

--------------------------------------------------------------------------------


 

or public statement) cannot be satisfied), (c) has failed, within 3 Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(d)) upon delivery of written notice of such
determination to the Borrower and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Support Document” means (a) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (b) any
document or agreement, pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent or any Lender).

 

“Development/Redevelopment Property” means (a) a new Property under construction
or (b) an existing Property which is undergoing an expansion pursuant to which
the total guest rooms for such Property will be increased by 50% or more. Each
Development/Redevelopment Property shall continue to be classified as a
Development/Redevelopment Property hereunder until the achievement of
substantial completion with respect to such Development/Redevelopment Property,
following which such Development/Redevelopment Property shall be classified as a
Seasoned Property.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.

 

“Dutch Auction” has the meaning given that term in Section 13.5.

 

7

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses; (v) closing
costs expensed which are directly attributable to the acquisition of Property;
(vi) severance costs; and (vii) other non-cash charges including, without
limitation, impairment charges (other than non-cash charges that constitute an
accrual of a reserve for future cash payments) plus (b) such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to
remove any impact from (x) non-cash amortization of stock grants to members of
the Parent’s management, (y) straight line rent leveling adjustments required
under GAAP and (z) amortization of intangibles pursuant to FASB ASC 805.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date or (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).

 

“Eligible Property” means a Property which satisfies all of the following
requirements:

 

(a)                                 such Property (i) is either (x) an
Upper-Upscale, Luxury or Upscale (as defined by Smith Travel Research) hotel
located in a major urban market or (y) a destination resort hotel acceptable to
the Administrative Agent in its sole discretion and (ii) other than the
Properties listed on Schedule 4.1, is located in a top 50 metropolitan
statistical area or other area acceptable to the Administrative Agent in its
sole discretion;

 

(b)                                 such Property is open for business to the
public;

 

(c)                                  such Property is (i) branded by a
nationally recognized hotel company or an Affiliate of such a company,
(ii) operated as an independent hotel located in a central business district or
(iii) a destination resort hotel acceptable to the Administrative Agent in its
sole discretion;

 

(d)                                 such Property is located in one of the 48
contiguous States of the United States of America, the State of Hawaii, or in
the District of Columbia;

 

8

--------------------------------------------------------------------------------


 

(e)                                  such Property is owned in fee simple or
leased under a Ground Lease entirely by the Borrower or a Subsidiary;

 

(f)                                   neither such Property, nor any interest of
the Borrower or any Subsidiary therein, is subject to any Lien (other than
Permitted Liens (but not Liens of the types described in clauses (f), (g) and
(h) of the definition of Permitted Liens));

 

(g)                                  if such Property is owned or leased by a
Subsidiary (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens (but not
Liens of the types described in clauses (f), (g) and (h) of the definition of
Permitted Liens)) or to a Negative Pledge; and (ii) the Borrower directly, or
indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person:  (x) to sell, transfer or
otherwise dispose of such Property and (y) to create a Lien on such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable;

 

(h)                                 such Property is managed by an Approved
Manager pursuant to a Property Management Agreement acceptable to the
Administrative Agent; provided however that any Property Management Agreement
with an Approved Manager or one of its Affiliates that is substantially in the
same form as another Property Management Agreement with such Approved Manager or
one of its Affiliates approved previously by the Administrative Agent shall be
deemed acceptable to Administrative Agent;

 

(i)                                     such Property is free of all structural
defects, title defects, environmental conditions or other adverse matters except
for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property;

 

(j)                                    such Property is covered by property
insurance in amounts and upon terms that satisfy criteria set forth in
Section 8.5.;

 

(k)                                 such Property has all material occupancy and
operating permits and licenses required by Applicable Law; and

 

(l)                                     the Administrative Agent has received,
in form and substance satisfactory to the Administrative Agent, information and
reports regarding such Property as required under Section 4.1.(b).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating

 

9

--------------------------------------------------------------------------------


 

primarily to the environment or Hazardous Materials, and any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan; (b) the withdrawal
of a member of the ERISA Group from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the  receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i)  the imposition of any liability under
Title IV of ERISA, other  than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or the Parent, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

10

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Information” means any non-public information with respect to the
Parent, the Borrower, any other Subsidiary or any of their respective Affiliates
or any of their respective securities to the extent such information could have
a material effect upon, or otherwise be material to, an assigning Lender’s
decision to assign Loans or a purchasing Lender’s decision to purchase Loans.

 

“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply: (a) such Subsidiary holds title to, or beneficially owns, assets which
are or are intended to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests); and (b) which (i) is, or is expected
to be, prohibited from Guarantying the Indebtedness of any other Person pursuant
to any document, instrument or agreement evidencing such Secured Indebtedness or
(ii) is prohibited from Guarantying the Indebtedness of any other Person
pursuant a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty).  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.8.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

11

--------------------------------------------------------------------------------


 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letters” means, collectively, (a) that certain fee letter dated as of
April 20, 2016, by and among the Borrower, the Parent, KeyBank National
Association and KeyBanc Capital Markets, (b) that certain fee letter dated as of
April 20, 2016, by and among the Borrower, the Parent, Regions Bank and Regions
Capital Markets, and (c) that certain fee letter dated as of April 21, 2016, by
and among the Borrower, the Parent, PNC Bank, National Association and PNC
Capital Markets LLC.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.

 

“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Properties for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent and its Subsidiaries and a proportionate share of all Properties of all
Unconsolidated Affiliates.

 

“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent and its Subsidiaries determined
on a consolidated basis for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
which repays such Indebtedness in full, (c) all Preferred Dividends paid during
such period on Preferred Equity Interests not owned by the Parent or any of its
Subsidiaries and (d) payments in respect of Capitalized Lease Obligations.  The
Parent’s pro rata share of the Fixed Charges of Unconsolidated Affiliates of the
Parent shall be included in determinations of Fixed Charges.

 

12

--------------------------------------------------------------------------------


 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 50 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor, or, if consent is required, such consent has been
obtained or is required to be given upon the satisfaction of conditions
reasonably acceptable to the Administrative Agent; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so;
(d) transferability of the lessee’s interest under such lease, including ability
to sublease without lessor consent or, if consent is required, such consent is
required to be given upon the satisfaction of conditions reasonably acceptable
to the Administrative Agent; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

13

--------------------------------------------------------------------------------


 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and, in any event, shall include each Material Subsidiary (other than Excluded
Subsidiaries and Foreign Subsidiaries).

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness”.  As the context
requires, “Guaranty” shall also mean the Guaranty executed and delivered
pursuant to Section 6.1. and substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Implied Debt Service” means (a) a given principal balance of Indebtedness
multiplied by (b) the greatest of (i) 10% per annum, (ii) the highest per annum
interest rate then applicable to any of the outstanding principal balance of the
Loans and (iii) a mortgage debt constant for a loan calculated using a per annum
interest rate equal to the yield on a 10 year United States Treasury Note at
such time as determined by the Administrative Agent plus 3.50% and amortizing in
full in a 25-year period.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (other than trade
debt incurred in the ordinary course of business which is not more than 180 days
past due) (i) represented by notes payable, or drafts accepted, in each case
representing extensions of credit, (ii) evidenced by bonds, debentures, notes or
similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services

 

14

--------------------------------------------------------------------------------


 

rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any (i) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (ii) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock)); (h) net obligations under any Derivatives Contract not entered into as
a hedge against Indebtedness existing from time to time, in an amount equal to
the Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise recourse to such Person (except
for Guaranties constituting Nonrecourse Indebtedness); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s Ownership Share of the ownership
of such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse (other than in respect of exceptions referred to in the
definition of Nonrecourse Indebtedness) to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
such recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person).  All Loans shall constitute Indebtedness of the Borrower. 
Notwithstanding the foregoing, (A) in the case of any Nonrecourse Indebtedness
as to which recourse for payment thereof is expressly limited to the property or
asset on which a Lien is granted, such Indebtedness shall be valued at the
lesser of (i) the stated or determinable amount of the Indebtedness that is so
secured or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof subject to confirmation by the Administrative Agent
in its reasonable discretion and (ii) the Fair Market Value of such property or
asset; and (B) in the case of any Indebtedness of other Persons which such
Person has Guaranteed, the amount of such Indebtedness attributable to such
Person shall be equal to the lesser of the stated or determinable amount of the
Indebtedness such Person Guaranteed or, if the amount of such Indebtedness is
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof subject to confirmation by the Administrative Agent in its
reasonable discretion.  The calculation of Indebtedness shall not include any
fair value adjustments to the carrying value of liabilities to record such
Indebtedness at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including, without limitation, capitalized interest

 

15

--------------------------------------------------------------------------------


 

expense (other than capitalized interest funded from a construction loan
interest reserve account held by another lender and not included in the
calculation of cash for balance sheet reporting purposes) and interest expense
attributable to Capitalized Lease Obligations) of such Person and in any event
shall include all letter of credit fees and all interest expense with respect to
any Indebtedness in respect of which such Person is wholly or partially liable
whether pursuant to any repayment, interest carry, performance guarantee or
otherwise, plus (b) to the extent not already included in the foregoing
clause (a), such Person’s Ownership Share of all paid, accrued or capitalized
interest expense for such period of Unconsolidated Affiliates of such Person. 
The term “Interest Expense” shall exclude all costs and expenses of defeasing
any Indebtedness encumbering any Property following the acquisition thereof.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.

 

“Investment Grade Rating Date” means the date specified by the Borrower in a
written notice to the Administrative Agent after the Parent or the Borrower
obtains an Investment Grade Rating from either Moody’s or S&P.

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender” except as otherwise expressly provided
herein, shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.

 

16

--------------------------------------------------------------------------------


 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” means each numerical level set forth below the column entitled “Level”
in the definition of “Applicable Margin”.

 

“Leverage Ratio” means the ratio, expressed as a percentage, of (i) Net
Indebtedness to (ii) Total Asset Value.

 

“LIBOR” means with respect to each Interest Period for a LIBOR Loan, the rate
per annum equal to the offered rate appearing on Reuters Screen LIBOR01 Page (or
on the appropriate page of any successor to or substitute for such service, or,
if such rate is not available, on the appropriate page of any generally
recognized financial information service, as selected by the Administrative
Agent from time to time) that displays an average ICE Benchmark Administration
(or any successor thereto) Interest Settlement Rate at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars with a maturity comparable to such Interest
Period; provided, however, that if the rate referred to in clause (i) above is
not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the average of the rates per annum at which deposits
in Dollars in an amount equal to the amount of such LIBOR Loan are offered to
major banks in the London interbank market at approximately 11:00 a.m. (London
time), two Business Days prior to the commencement of such Interest Period, for
contracts that would be entered into at the commencement of such Interest Period
for the same duration as such Interest Period.  If LIBOR determined as provided
above would be less than zero, LIBOR shall be deemed to be zero.

 

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a

 

17

--------------------------------------------------------------------------------


 

transaction not otherwise constituting or giving rise to a Lien; and (d) any
agreement by such Person to grant, give or otherwise convey any of the
foregoing.

 

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1. or
any loan made pursuant to Section 2.9.

 

“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (excluding the Fee
Letters).

 

“Loan Party” means the Borrower, the Parent and each other Guarantor. 
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent, the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds an amount equal to 10% of Total Asset Value as of the last day of the
most recently ended fiscal quarter prior to the consummation of such acquisition
of the Parent for which financial statements are publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower or any other Loan Party to perform
its obligations under any Loan Document to which it is a party, (c) the validity
or enforceability of any of the material provisions of the Loan Documents, or
(d) the material rights and remedies of the Lenders and the Administrative Agent
under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary (a) (x) that owns in fee simple, or
leases pursuant to a ground lease, an Unencumbered Property or (y) to which more
than 5% of Total Asset Value is attributable on an individual basis or (b) owns
any Equity Interest in any Subsidiary in the foregoing clause (a).

 

“Maximum Loan Availability” means, at any time, the lesser of (a) 60% of the
Unencumbered Property Value or (b) the aggregate principal balance of
Indebtedness (excluding Nonrecourse Indebtedness and Indebtedness to the extent
owing among the Parent and/or any of its Subsidiaries but including Secured
Recourse Indebtedness and the aggregate principal amount of all Loans) of the
Parent and the Ownership share of all such Indebtedness of its Subsidiaries that
would cause the ratio of

 

18

--------------------------------------------------------------------------------


 

(A) Adjusted NOI of the Unencumbered Properties at such time to (B) Implied Debt
Service for such period determined with respect to such principal balance of
Indebtedness to equal 1.20 to 1.00.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Indebtedness” means (a) Total Indebtedness minus (b) the amount, if any, by
which the aggregate amount of the Parent’s and its Subsidiaries’ unrestricted
and Lien-free cash and Cash Equivalents exceeds $15,000,000.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Borrower or any Subsidiary and any property management fees)
minus (c) the FF&E Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period and (ii)  an imputed management fee in the amount of three percent (3.0%)
of the gross revenues for such Property for such period.

 

“Net Tangible Proceeds” means with respect to any Equity Issuance by a Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than (a) securities of such Person being converted or exchanged in
connection with such Equity Issuance and (b) assets separately classified as
intangible assets under GAAP) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

19

--------------------------------------------------------------------------------


 

“New Property” means each Property on which a hotel is located acquired by the
Parent, the Borrower, any Subsidiary or Unconsolidated Affiliate from the date
of acquisition until the Seasoned Date in respect thereof; provided, however,
that, upon the Seasoned Date for any New Property, such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness, (b) obligations
in respect of guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to nonrecourse liability, provided that,
once any such obligation shall cease to be contingent, then such obligation
shall cease to be Nonrecourse Indebtedness, or (c) if such Person is a Single
Asset Entity, any Indebtedness for borrowed money of such Person.

 

“Note” means a Term Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents or the Fee Letters, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.  The term “Obligations”
does not include any Specified Derivatives Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of

 

20

--------------------------------------------------------------------------------


 

the Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).

 

“Operating Property Value” means, at any date of determination, (a) for each New
Property that Borrower elects (until the Seasoned Date), the purchase price paid
for such Property determined in accordance with GAAP; or (b) for each
(x) Seasoned Property and (y) New Property that Borrower irrevocably elects,
(A) the Adjusted NOI of such Property for the period of four consecutive fiscal
quarters most recently ending divided by (B) the applicable Capitalization Rate.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.8.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning given such term in the introductory paragraph hereof.

 

“Participant” has the meaning given that term in Section 13.5.(d).

 

“Participant Register” has the meaning given that term in Section 13.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which either (x) are not at the
time required to be paid or discharged under Section 8.6. or (y) relate to
claims not in excess of $500,000 in the aggregate at any one time; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar

 

21

--------------------------------------------------------------------------------


 

Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases or licenses not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for the benefit of the Lenders; (f) Liens in favor of the
Borrower or a Guarantor securing obligations owing by a Subsidiary to the
Borrower or a Guarantor; (g) Liens in existence as of the Agreement Date and set
forth in Part II of Schedule 7.1.(f); (h) Liens arising out of judgments or
awards in respect of the Parent or any of its Subsidiaries not constituting an
Event of Default under Section 11.1.(i); (i) any interest or title of a lessor
under any lease of equipment (not constituting a fixture) entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased; (j) Liens arising in the ordinary course of business
by virtue of any contractual, statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies covering
deposit or securities accounts (including funds or other assets credited
thereto) and (k) Liens securing the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
and not securing any Indebtedness.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional two percent (2.0%) per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Loans that are Base Rate
Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

22

--------------------------------------------------------------------------------


 

“Principal Office” means the office of the Administrative Agent located at 127
Public Square, Cleveland, Ohio 44114, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the unpaid principal amount of such Lender’s Loans to (b) the aggregate
unpaid principal amount of all Loans; provided, however, if at the time of
determination all Loans have been paid in full, the “Pro Rata Share” of a Lender
shall be the Pro Rata Share of such Lender in effect immediately prior to such
payment in full.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a state of the
United States of America or the District of Columbia.

 

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of an Unencumbered Property or to provide
management services with respect to the same.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Plan” means a Benefit Arrangement or Plan that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

 

“Rating Agencies” means S&P and Moody’s.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning given that term in Section 13.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

23

--------------------------------------------------------------------------------


 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 51.0% of
the aggregate amount of the Commitments, or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding more than 51.0% of the principal
amount of the aggregate outstanding Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
operating officer or general counsel of the Parent, the Borrower or such
Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.

 

“Revolving Facility” means that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof, by and among the Borrower, the Parent,
the financial institutions from time to time party thereto, Wells Fargo Bank,
National Association, as administrative agent, and the other parties thereto.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned County or (d) any Person Controlled by any Person or
agency described in any of the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

24

--------------------------------------------------------------------------------


 

“Seasoned Date” means the first day on which an acquired Property on which a
hotel is located has been owned for five (5) full fiscal quarters following the
date of acquisition by the Parent, the Borrower, a Subsidiary or an
Unconsolidated Affiliate.

 

“Seasoned Property” means Property on which a hotel is located that is not a New
Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any Property plus
(b) such Person’s pro rata share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

 

“Secured Recourse Indebtedness” means all Indebtedness (including Guaranties of
Secured Indebtedness) that is Secured Indebtedness and is not Nonrecourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Significant Subsidiary” means any Subsidiary to which more than $30,000,000 of
Total Asset Value is attributable.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entity, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower or any
Subsidiary of the Parent and an Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any
Subsidiaries under or in respect of any Specified Derivatives Contract, whether
direct or indirect, absolute or contingent, due or not due, liquidated or
unliquidated, and whether or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

25

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business and its successors.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Surge Period” has the meaning given that term in Section 10.1.(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Parent and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets but
including Investments in Unconsolidated Affiliates) of the Parent and its
Subsidiaries; less (c) all amounts appearing on the assets side of a
consolidated balance sheet of the Parent for assets separately classified as
intangible assets under GAAP (except for allocations of property purchase prices
pursuant to FASB ASC 805); less (d) all Total Indebtedness of the Parent and its
Subsidiaries (excluding such Person’s Ownership Share of Indebtedness of any
Unconsolidated Affiliate to the extent included in Total Indebtedness)
determined on a consolidated basis; less (e) all other liabilities of the Parent
and its Subsidiaries determined on a consolidated basis (except liabilities
resulting from allocations of property purchase prices pursuant to FASB ASC
805).

 

“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which the
Parent directly or indirectly owns stock and the Parent and such corporation
have jointly elected that such corporation be treated as a taxable REIT
subsidiary of the Parent under and pursuant to Section 856 of the Internal
Revenue Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit C, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment.

 

“Termination Date” means May 3, 2021.

 

“Titled Agents” has the meaning given that term in Section 12.9.

 

“Total Asset Value” means the sum of all of the following of the Parent, the
Borrower and their respective Subsidiaries (without duplication) on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis:  (a) the Operating Property Value of all Properties of the Parent, the
Borrower and their Subsidiaries on which a hotel is located, plus (b) the book
value of Unimproved Land, Mortgage Receivables and other promissory notes, plus
(c) the Borrower’s Ownership Share of the

 

26

--------------------------------------------------------------------------------


 

preceding items for its Unconsolidated Affiliates, plus (d) the contractual
purchase price of any real property subject to a purchase obligation, repurchase
obligation or forward commitment which at such time could be specifically
enforced by the seller of such real property, but only to the extent such
obligations are included in the Indebtedness of the Parent, the Borrower and
their respective Subsidiaries on a consolidated basis, plus (e) in the case of
any real property subject to a purchase obligation, repurchase obligation or
forward commitment which at such time could not be specifically enforced by the
seller of such real property, the aggregate amount of due diligence deposits,
earnest money payments and other similar payments made under the applicable
contract which, at such time, would be subject to forfeiture upon termination of
the contract, but only to the extent such amounts are included in the
Indebtedness of the Parent, the Borrower and their respective Subsidiaries on a
consolidated basis minus (f) to the extent otherwise included in Total Asset
Value any deferred financing costs.  The percentage of Total Asset Value
attributable to a given Subsidiary shall be equal to the ratio expressed as a
percentage of (x) an amount equal to Total Asset Value calculated solely with
respect to assets owned directly by such Subsidiary to (y) Total Asset Value. 
For purposes of determining Total Asset Value, Adjusted NOI from Properties
disposed of by the Parent, the Borrower or any Subsidiary during the immediately
preceding period of four consecutive fiscal quarters of the Borrower shall be
excluded.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
other Subsidiaries of the Parent determined on a consolidated basis, minus, to
the extent otherwise included in such Indebtedness, deferred financing costs.

 

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Property” means an Eligible Property which is to be included in
calculations of the Unencumbered Property Value.  A Property shall cease to be
an Unencumbered Property if at any time such Property shall cease to be an
Eligible Property unless otherwise agreed by the Requisite Lenders.

 

“Unencumbered Property Value” means, at any time of determination, the aggregate
Operating Property Values of the Unencumbered Properties at such time.  For
purposes of this definition, the Adjusted NOI for any Unencumbered Property
shall be reduced by an amount equal to the greater of (x) the amount by which
the Adjusted NOI of such Unencumbered Property would exceed 30.0% of the
aggregate Adjusted NOI of all Unencumbered Properties and (y) the amount by
which the Adjusted NOI of Unencumbered Properties located in the same
metropolitan statistical area as such Property would exceed 40.0% of the
aggregate Adjusted NOI of all Unencumbered Properties.  In addition, to the
extent that Unencumbered Property Value attributable to Properties leased under
Ground Leases (excluding the Boston Westin Waterfront Hotel in Boston,
Massachusetts) would exceed 33.0% of Unencumbered Property Value, such excess
shall be excluded.  For purposes of determining Unencumbered Property Value,
Adjusted NOI from Properties disposed of by the Borrower or any Subsidiary
during the immediately preceding period of four consecutive fiscal quarters of
the Borrower shall be excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the

 

27

--------------------------------------------------------------------------------


 

following 12 months.  Unimproved Land shall not include any undeveloped parcels
of a Property that has been developed unless and until the Borrower intends to
develop such parcel.

 

“Unsecured Indebtedness” means with respect to a Person as of any given date,
(a) the aggregate principal amount of (a) all Indebtedness of such Person
outstanding at such date that is not Secured Indebtedness plus (b) all
Nonrecourse Indebtedness which such Person has Guaranteed but only to the extent
of such Guaranty (excluding obligations in respect of Guaranties of customary
exceptions to nonrecourse liability).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 13.6.); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears

 

28

--------------------------------------------------------------------------------


 

appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Except as
expressly provided otherwise in any Loan Document, (i) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time and
(ii) any reference to any Person shall be construed to include such Person’s
permitted successors and permitted assigns.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Eastern time. 
Notwithstanding the first sentence of this Section 1.2., (i) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities and (ii) for purposes of this Agreement, any obligations of a Person
under a lease (whether existing on the Effective Date or entered into
thereafter) that is not (or would not be) required to be classified or accounted
for as a Capitalized Lease Obligation on a balance sheet of such Person prepared
in accordance with GAAP as in effect on the Effective Date shall not be treated
as a Capitalized Lease Obligation pursuant to the Loan Documents solely as a
result of changes in the application of, or the adoption of changes in, GAAP
after the Effective Date.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the Ownership Share of the
Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Loans.

 

(a)           Making of Loans.  Subject to the terms and conditions set forth in
this Agreement, during the Availability Period, upon a request from the Borrower
pursuant to Section 2.1(b), each Lender severally and not jointly agrees to make
Loans to the Borrower in the aggregate principal amount up to, but not
exceeding, the amount of such Lender’s Commitment.  Each Loan shall be in an
aggregate minimum amount of $10,000,000 and integral multiples of $1,000,000 in
excess thereof; provided, that a borrowing of Loans may be in the aggregate
amount of the remaining Commitments.  The Borrower shall not request, and the
Lenders, shall not be obligated to fund, more than two (2) borrowings of Loans
during the Availability Period.  Upon a Lender’s funding of a Loan, such
Lender’s Commitment shall be permanently reduced by the principal amount of such
Loan.  All Commitments shall terminate on the Availability Termination Date if
not previously terminated pursuant hereto.

 

(b)           Requests for Loans.  Not later than 12:00 p.m. Eastern time at
least one Business Day prior to a borrowing of Loans that are to be Base Rate
Loans and not later than 12:00 p.m. Eastern time at least three Business Days
prior to a borrowing of Loans that are to be LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing.  Each Notice of
Borrowing shall specify the aggregate principal amount of the Loans to be
borrowed, the date such Loans are to be borrowed (which

 

29

--------------------------------------------------------------------------------


 

must be a Business Day), a general description of the use of the proceeds of
such Loans, the Type of the requested Loans, and if such Loans are to be LIBOR
Loans, the initial Interest Period for such Loans.  Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent.  The Administrative Agent shall provide such quoted rate
to the Borrower on the date of such request or as soon as possible thereafter.

 

(c)           Funding of Loans.  Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing.  Each Lender shall deposit an
amount equal to the Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 12:00 p.m. Eastern time on the date of such proposed Loans.  Subject
to fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in writing
by the Borrower to the Administrative Agent, not later than 3:00 p.m. Eastern
time on the date of the requested borrowing of Loans, the proceeds of such
amounts received by the Administrative Agent.  The Borrower may not reborrow any
portion of the Loans once repaid.

 

Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.

 

Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1.(a), 11.1.(b), 11.1.(f), or 11.1.(g), or at the direction of the
Requisite Lenders upon the existence of any other Event of Default, the Borrower
shall pay to the Administrative Agent for the account of each Lender, interest
at the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest.  All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates. 
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Parent or the Borrower (the “Borrower
Information”).  If

 

30

--------------------------------------------------------------------------------


 

it is subsequently determined that any such Borrower Information was incorrect
(for whatever reason, including without limitation because of a subsequent
restatement of earnings by the Parent or the Borrower) at the time it was
delivered to the Administrative Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
receipt of such written notice.  Any recalculation of interest or fees required
by this provision shall survive the termination of this Agreement, and this
provision shall not in any way limit any of the Administrative Agent’s or any
Lender’s other rights under this Agreement.

 

Section 2.3.  Number of Interest Periods.

 

There may be no more than 5 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.4.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

 

Section 2.5.  Prepayments.

 

(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least 2 Business Days prior written notice of the
prepayment of any Loan.  Each voluntary partial prepayment of Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.

 

(b)           Mandatory. If at any time (A) the aggregate outstanding principal
amount of Indebtedness (excluding Nonrecourse Indebtedness and Indebtedness to
the extent owing among the Parent and/or any of its Subsidiaries but including
Secured Recourse Indebtedness and the aggregate principal amount of all Loans)
of the Parent and the Ownership Share of all such Indebtedness of its
Subsidiaries exceeds the Maximum Loan Availability or (B) Borrower is not in
compliance with Section 10.1.(e)(y), then in each case with respect to the
foregoing clauses (A) and (B), the Borrower shall within 5 Business Days of a
Responsible Officer of the Parent or the Borrower obtaining knowledge of the
occurrence of any such excess or non-compliance either (x) repay the Unsecured
Indebtedness of the Parent, the Borrower and/or the other Subsidiaries in an
amount that would cure such excess or non-compliance or (y) deliver to the
Administrative Agent for prompt distribution to each Lender notice of the
Borrower’s intent to cure such excess or non-compliance by providing all initial
documentation required to add one or more Properties as Unencumbered Properties
in accordance with the final paragraph of Section 4.1.(b) within 10 Business
Days of such Responsible Officer obtaining knowledge of such excess or
non-compliance and cause such Properties to be added as Unencumbered Properties
as soon as reasonably practicable thereafter.  If such excess is not eliminated
or such non-compliance is not remedied in accordance with this subsection
(b)(ii), then the entire outstanding principal balance of all Loans, together
with all accrued interest thereon, shall be immediately due and payable in full.

 

Section 2.6.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan

 

31

--------------------------------------------------------------------------------


 

by selecting a new Interest Period for such LIBOR Loan.  Each Continuation of a
LIBOR Loan shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount, and each new Interest Period
selected under this Section shall commence on the last day of the immediately
preceding Interest Period.  Each selection of a new Interest Period shall be
made by the Borrower giving to the Administrative Agent a Notice of Continuation
not later than 12:00 p.m. Eastern time on the third Business Day prior to the
date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telecopy, electronic mail or other similar form of communication in
the form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Loans and portions thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder.  Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given.  Promptly after receipt
of a Notice of Continuation, the Administrative Agent shall notify each Lender
of the proposed Continuation.  If the Borrower shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.7. or the
Borrower’s failure to comply with any of the terms of such Section.

 

Section 2.7.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than 12:00
p.m. Eastern time 3 Business Days prior to the date of any proposed Conversion. 
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 

Section 2.8.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note, the Loans
made by each Lender shall, in addition to this Agreement, also be evidenced by a
Note, payable to the order of such Lender in a principal amount equal to the
amount of its Commitment as originally in effect and otherwise duly completed.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
evidenced by one or more accounts or records maintained by such Lender or and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative

 

32

--------------------------------------------------------------------------------


 

Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.9.  Additional Loans.

 

The Borrower shall have the right to request the making of additional Loans
(“Additional Loans”) by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to the making of Additional Loans the aggregate outstanding
principal amount of the Loans shall not exceed $200,000,000.  Each borrowing of
Additional Loans must be an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with and with the consent of the Borrower, shall manage all aspects
of the syndication of the making of any such Additional Loans, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such making of Additional Loans and the allocations of the making of
such Additional Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever under this Section to increase the principal amount of its
Loans or provide a new Loan, and any new Lender becoming a party to this
Agreement in connection with any such making of Additional Loans must be an
Eligible Assignee.  Effecting the making of Additional Loans under this
Section is subject to the following conditions precedent:  (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and accurate in all material respects on the effective date of
such increase except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited hereunder, and
(z) the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership or other necessary action
taken by the Parent and the Borrower to authorize such increase and (B) all
corporate, partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Parent, the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent, and (iii) new Notes executed by the Borrower, payable to
any new Lenders and replacement Notes executed by the Borrower, payable to any
existing Lenders increasing the principal amount of their Loans, in the
aggregate principal amount of such Lender’s Loans at the time of the
effectiveness of the making of such Additional Loans.  In connection with the
making of Additional Loans pursuant to this Section 2.9. any Lender becoming a
party hereto shall execute such documents and agreements as the Administrative
Agent may reasonably request.

 

33

--------------------------------------------------------------------------------


 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 11.4., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  In the event the
Administrative Agent fails to pay such amounts to such Lender, (i) by 5:00
p.m. Eastern time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 11:00 a.m. Eastern time on
such date or (ii) by 5:00 p.m. Eastern time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 11:00 a.m. Eastern time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Loans shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
held by them; (c) each payment of interest on Loans shall be made for the
account of the Lenders, pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders; and (d) the
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 5.5.) shall be made pro rata among the
Lenders, according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each such Loan of such Type shall
be coterminous.

 

34

--------------------------------------------------------------------------------


 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans under this Agreement or shall obtain payment on any other Obligation owing
by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than a payment in respect of
Specified Derivatives Obligations) not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 11.4., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent, for its own account or the account of the Lenders, as
applicable, all loan fees as have been agreed to in writing by the Borrower and
the Administrative Agent.

 

(b)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative fees, arrangement fees and other fees of the Administrative Agent
and the Lead Arrangers as provided in the Fee Letters and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

35

--------------------------------------------------------------------------------


 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case in connection
with the transactions contemplated by this Agreement and the other Loan
Documents are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower quarterly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and in
Section 13.5.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no

 

36

--------------------------------------------------------------------------------


 

Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans, in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Article VI. were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata as if there
had been no Defaulting Lenders.  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(d)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders as if there had been no Defaulting Lenders,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

Section 3.10.  Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower and the
other Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the

 

37

--------------------------------------------------------------------------------


 

Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the

 

38

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent), an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,  establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)          an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

 

39

--------------------------------------------------------------------------------


 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

40

--------------------------------------------------------------------------------


 

(h)           Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE IV.  UNENCUMBERED PROPERTIES

 

Section 4.1.  Eligibility of Properties.

 

(a)           Initial Unencumbered Properties.  On the Effective Date the
Properties identified on Schedule 4.1. shall be Unencumbered Properties.

 

(b)           Additional Unencumbered Properties.  If after the Effective Date,
the Borrower desires that any additional Property become an Unencumbered
Property and therefore included in calculations of the Unencumbered Property
Value, the Borrower shall so notify the Administrative Agent in writing (as
referred to in this subsection, a “Notice of Additional Unencumbered
Property”).  Except as otherwise provided in the immediately following
subsection (c), no Property will become an Unencumbered Property unless it is an
Eligible Property, and unless and until the Borrower delivers to the
Administrative Agent the following, in form and substance satisfactory to the
Administrative Agent (unless waived by the Requisite Lenders):

 

(i)            a description of such Property, such description to include the
age, location and size of such Property;

 

(ii)           an operating statement with respect to such Property for each of
the two prior fiscal years and for the current fiscal year through the fiscal
quarter most recently ending and for the current fiscal quarter, which shall be
audited (to the extent available) or certified by a representative of the
Borrower to the best of such representative’s knowledge as being true and
correct in all material respects; provided, that with respect to any period such
Property was not owned by a Loan Party, such information shall only be required
to be delivered to the extent reasonably available to the Borrower;

 

(iii)          a pro forma operating statement or an operating budget for such
Property with respect to the current and immediately following fiscal years;

 

(iv)          a budget for capital expenditures for the immediately following
12-month period showing funding sources acceptable to the Administrative Agent;
and

 

(v)           a Compliance Certificate showing pro forma compliance with the
covenants set forth in Section 10.1., in each case, after giving effect to the
addition of such Property in the calculations of the Unencumbered Property
Values; and

 

(vi)          such other information the Administrative Agent may reasonably
request in order to evaluate the Property including, without limitation, the
following:

 

(1)           a copy of the ALTA Owner’s Policy of Title Insurance (“Owner’s
Policy”) of the Borrower or a Subsidiary, as applicable, covering such Property
showing the identity of the fee titleholder thereto and all matters of record as
of the date of such policy;

 

41

--------------------------------------------------------------------------------


 

(2)           solely with respect to a property located in an earthquake zone,
an engineering report or structural inspection report for such Property that is
(w) prepared by an engineering firm reasonably acceptable to the Administrative
Agent, (x) if requested by the Administrative Agent, addressed to the
Administrative Agent, (y) not more than 12 months old and (z) otherwise in form
and substance acceptable to the Administrative Agent;

 

(3)           (x) a “Phase I” environmental assessment of such Property, which
report has been (A) prepared by an environmental engineering firm reasonably
acceptable to the Administrative Agent, (B) if requested by the Administrative
Agent, addressed to the Administrative Agent and (C) is otherwise in form and
substance acceptable to the Administrative Agent and (y) any other environmental
assessments or other reports relating to such Property, including  any
“Phase II” environmental assessment prepared or recommended by such
environmental engineering firm to be prepared for such Property;

 

(4)           copies of all Property Management Agreements relating to such
Property; and

 

(5)           evidence that the insurance required by Section 8.5. is in effect
and, to the extent applicable, covers such Property.

 

A Notice of Additional Unencumbered Property executed and delivered by the
Borrower to the Administrative Agent shall constitute a certification by the
Borrower to the Administrative Agent and the Lenders that such Property
satisfies all of the requirements contained in the definition of “Eligible
Property” unless such notice states otherwise (in which case the provisions of
the immediately following subsection (c) shall apply).  Within 5 Business Days
of the Administrative Agent’s receipt of a Notice of Additional Unencumbered
Property and the other reports and documents set forth in the immediately
preceding subsections (b)(i) through (vi), the Administrative Agent will send
such notice, reports and documents to each of the Lenders.  Within 10 Business
Days of the Administrative Agent’s receipt of a Notice of Additional
Unencumbered Property and other reports and documents set forth in subsections
(b)(i) through (vi), the Administrative Agent shall notify the Borrower and the
Lenders if the Administrative Agent has confirmed that such Property satisfies
all of the requirements contained in the definition of “Eligible Property”.

 

Notwithstanding the foregoing, if a Notice of Additional Unencumbered Property
is delivered in connection with the submission of a Property as a result of
Section 2.5.(b)(ii) and within 10 Business Days of the providing of such notice
the Borrower has delivered all reports and documents required under the
immediately preceding subsections (b)(i), (ii), (iii), (iv), (v) and
(vi)(1) through (4), the Administrative Agent shall notify the Borrower and the
Lenders if the Administrative Agent has confirmed that such Property satisfies
all of the requirements contained in the definition of “Eligible Property”.

 

(c)           Nonconforming Properties.  If a Property which the Borrower wants
to have included in calculation of the Unencumbered Property Value does not
satisfy the requirements of an Eligible Property, then the Administrative Agent,
upon written request of the Borrower shall request that the Requisite Lenders
determine whether such Property shall be included as an Unencumbered Property. 
In connection therewith, the Borrower shall deliver the information required by
the immediately preceding subsection (b) to the Administrative Agent, who shall
promptly deliver the same to each of the Lenders.  If such a request is made,
within 15 Business Days after the date on which a Lender has received such
request and all of the items referred to in the immediately preceding
subsection (b), each such Lender shall notify the Administrative Agent in
writing whether or not such Lender accepts such Property as an

 

42

--------------------------------------------------------------------------------


 

Unencumbered Property.  If a Lender fails to give such notice within such time
period, such Lender shall be deemed to have approved such Property as an
Unencumbered Property.  A Property shall become an Unencumbered Property under
this subsection (c) only upon the approval and/or deemed approval of the
Requisite Lenders.

 

(d)           Documents with Respect to Subsidiary.  If a Property owned by a
Subsidiary that is not a Guarantor is to become an Unencumbered Property, the
Borrower shall deliver to the Administrative Agent an Accession Agreement
executed by such Subsidiary together with the items that would have been
delivered with respect to such Subsidiary under Sections 6.1.(a)(iv) through
(viii) and (xiv) as if such Subsidiary had been a Guarantor on the Effective
Date.  If the improvements on such a Property or the furniture, fixtures and
equipment utilized in the operation of such Property are owned or leased by a
Subsidiary (the “Accommodation Subsidiary”) other than the Subsidiary that owns
or leases such Property, then the Borrower shall also deliver to the
Administrative Agent an Accession Agreement executed by such Accommodation
Subsidiary.  Until such time as the Administrative Agent shall have received the
items referred to in the immediately preceding two sentences with respect to
such Subsidiary and any applicable Accommodation Subsidiary, the applicable
Property shall not be considered to be an Unencumbered Property.

 

Section 4.2.  Reclassification of Properties.

 

From time to time the Borrower may request, upon not less than 10 Business Days
prior written notice to the Administrative Agent, that an Unencumbered Property
be no longer classified as an Unencumbered Property and therefore not included
in the calculations of the Unencumbered Property Value, which reclassification
(a “Reclassification”) shall be effected by the Administrative Agent if all the
following conditions are satisfied as of the date of such Reclassification:

 

(a)           no Default or Event of Default exists or will exist immediately
after giving effect to such Reclassification and any prepayments of the Loans to
be made in connection therewith, and the reduction in the Unencumbered Property
Value by reason of the release of such Property as of the date of such
Reclassification (any such request from the Borrower shall include a
representation regarding no Default or Event of Default to the effect set forth
in the preceding sentence); and

 

(b)           the Borrower shall have delivered a Compliance Certificate showing
pro forma compliance with the covenants set forth in Section 10.1., in each
case, after giving effect to such Reclassification.

 

Upon the Borrower’s request and at the Borrower’s sole cost and expense, the
Administrative Agent agrees to execute and deliver such instruments, documents,
certificates and other agreements as the Borrower may reasonably request to
confirm such Reclassification.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding

 

43

--------------------------------------------------------------------------------


 

company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitment (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or its Commitment (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and Connection Income Taxes); or (ii) imposes or modifies any
reserve, special deposit, compulsory loan, insurance charge or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined to the extent
utilized when determining LIBOR for such Loans) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitment of such Lender hereunder) or (iii) imposes on any
Lender or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or the Loans made by such Lender.

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in  this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5. shall apply).

 

(d)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent); provided further that no Lender shall be entitled to
claim any additional cost, reduction in amounts, loss, tax or other additional
amount under this Article V if such Lender fails to provide such notice to the
Borrower within 180 days of the date such Lender becomes aware of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amount.  The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth in reasonable detail the basis and amount of each
request for

 

44

--------------------------------------------------------------------------------


 

compensation under this Section.  Determinations by the Administrative Agent,
such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, provided
that such determination is made on a reasonable basis and in good faith.

 

Section 5.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent shall determine (which determination
shall be conclusive) that reasonable and adequate means do not exist for the
ascertaining LIBOR for such Interest Period;

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

 

(c)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans
(without limiting the obligation to make Base Rate Loans), Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.5. shall be applicable (without limiting the obligation to make Base
Rate Loans)).

 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense (excluding
lost profits) attributable to:

 

45

--------------------------------------------------------------------------------


 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan  calculating present value by using as a
discount rate LIBOR quoted on such date.  Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
in reasonable detail the basis for requesting such compensation and the method
for determining the amount thereof.  Any such statement shall be conclusive
provided that such determination is made on a reasonable basis and in good
faith.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2 or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with the
respective unpaid principal amount of the Loans held by each Lender.

 

46

--------------------------------------------------------------------------------


 

Section 5.6.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

Section 5.8.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(b) or 5.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, (c) a Lender does not vote in favor of any amendment, modification or
waiver to this Agreement which, pursuant to Section 13.6.(b), requires the vote
of such Lender, and the Requisite Lenders shall have voted in favor of such
amendment, modification or waiver, or (d) a Lender is a Defaulting Lender, then,
so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment or Loans, as
applicable, to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5.(d) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender plus (y) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender, any other Lender nor any Titled Agent be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 5.1. or 5.4.) with respect to the periods up to the date of
replacement.

 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loans is subject to the satisfaction
of the following conditions precedent:

 

47

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Notes executed by the Borrower, payable to each Lender (other
than any Lender that has requested that it not receive a Note) and complying
with the terms of Section 2.8.(a);

 

(iii)          the Guaranty executed by each of the Parent and each Material
Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary) existing
as of the Effective Date;

 

(iv)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified (x) as of a recent date by the Secretary of State of the state of
formation of such Loan Party and (y) by the Secretary or Assistant Secretary (or
other individual performing similar functions) of such Loan Party as being a
true, correct and complete copy thereof as of the Agreement Date;

 

(v)           a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower the Notice of Borrowing, Notices of Conversion and Notices of
Continuation;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(viii)        an opinion of counsel to the Loan Parties (other than any
Accommodation Subsidiary that is not a Material Subsidiary), addressed to the
Administrative Agent and the Lenders and covering such customary matters as may
be required by the Administrative Agent;

 

(ix)          evidence that the Fees then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

 

48

--------------------------------------------------------------------------------


 

(x)           a Compliance Certificate calculated as of the Effective Date
(giving pro forma effect to the financing evidenced by this Agreement and the
use of the proceeds of the Loans to be funded on the Agreement Date);

 

(xi)          with respect to each Property identified on Schedule 4.1., each of
the items referred to in Section 4.1.(b)(i), (ii), (iv) and (vi) required to be
delivered in connection with any Unencumbered Property and a pro forma operating
budget for such Property with respect to the current fiscal year;

 

(xii)         insurance certificates, or other evidence, providing that the
insurance coverage required under Section 8.5. (including, without limitation,
both property and liability insurance) is in full force and effect; and

 

(xiii)        such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request.

 

(b)           There shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (i) result in a Material Adverse Effect or
(ii) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect, the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

 

(d)           The Parent, the Borrower and its Subsidiaries shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any Applicable Law or (ii) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin or
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

 

(e)           The Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

The provisions of clauses (iv) through (viii) of the immediately preceding
subsection (a) shall not apply to Accommodation Subsidiaries that are not also
Material Subsidiaries.

 

Section 6.2.  Conditions Precedent to All Loans.

 

The obligations of the Lenders to make any Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a

 

49

--------------------------------------------------------------------------------


 

party, shall be true and correct in all material respects on and as of the date
of the making of such Loan with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; and (c) in the case of the borrowing of
Loans, the Administrative Agent shall have received a timely Notice of
Borrowing.  Each Credit Event shall constitute a certification by the Borrower
to the effect set forth clauses (a) and (b) in the preceding sentence (both as
of the date of the giving of notice relating to such Credit Event and, unless
the Borrower otherwise notifies the Administrative Agent prior to the date of
such Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, the Borrower shall be deemed to have represented to the Administrative
Agent and the Lenders at the time any Loan is made that all conditions to the
making of such Loan contained in this Section have been satisfied.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Parent and the Borrower represent and warrant
to the Administrative Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of
Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary, a
Significant Subsidiary, an Excluded Subsidiary, an Accommodation Subsidiary or
none of the foregoing.  Except as disclosed in such Schedule, as of the
Agreement Date (A) each of the Parent and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule 7.1.(b), (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Parent, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent.

 

50

--------------------------------------------------------------------------------


 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letters to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents and the Fee Letters to which any Loan Party is a party have been duly
executed and delivered by the duly authorized officers, agents and/or
signatories of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes, the other Loan Documents
to which any Loan Party is a party and of the Fee Letters in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws (including, without limitation, Environmental Laws)
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, in the aggregate, reasonably be expected to
cause a Default or Event of Default or have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 7.1.(f) is a complete and correct listing of all real estate assets of
the Parent, the Borrower, each other Loan Party and each other Subsidiary,
setting forth, for each such Property, the average occupancy status of such
Property for the period of twelve consecutive calendar fiscal months ending
closest to December 31, 2015.  Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets (other than Permitted Liens
and Liens on assets of an Excluded Subsidiary securing the Indebtedness which
causes such Subsidiary to be an Excluded Subsidiary).  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower or any other
Subsidiary except for Permitted Liens and Liens on assets of an Excluded
Subsidiary securing the Indebtedness which causes such Subsidiary to be an
Excluded Subsidiary.

 

(g)           Existing Indebtedness; Total Indebtedness.  Schedule 7.1.(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries, and if such Indebtedness is secured by any
Lien, a description of all of the property subject to such Lien.

 

(h)           Material Contracts.  Excluding Material Contracts evidencing
Indebtedness listed on Schedule 7.1.(g), if any, Schedule 7.1.(h) is, as of the
Agreement Date, a true, correct and complete listing of all Material Contracts. 
No event or condition which with the giving of notice, the lapse of time, or
both, would permit any party to any such Material Contract to terminate such
Material Contract exists.

 

51

--------------------------------------------------------------------------------


 

(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of any Responsible Officer of the Parent or the Borrower, are there any actions,
suits or proceedings threatened) against or in any other way relating adversely
to or affecting the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Documents or the Fee Letters.

 

(j)            Taxes.  Subject to applicable extensions, all federal, state and
other material tax returns of the Parent, the Borrower, each other Loan Party
and each other Subsidiary required by Applicable Law to be filed have been duly
filed, and all federal, state and other material taxes, assessments and other
governmental charges or levies upon, the Parent, the Borrower, each other Loan
Party, each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 8.6.  As of the Agreement Date,
none of the United States income tax returns of the Parent, the Borrower any
other Loan Party or any other Subsidiary is under audit.  All charges, accruals
and reserves on the books of the Parent, the Borrower, the other Loan Parties
and the other Subsidiaries in respect of any taxes or other governmental charges
are in accordance with GAAP.

 

(k)           Financial Statements.  The audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2015, and the related audited consolidated statements of
operations, cash flows and shareholders’ equity for the fiscal year ended on
such date, with the opinion thereon of KPMG LLP, are complete and correct in all
material respects and present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to the absence of footnotes and
changes resulting from normal year-end audit adjustments).  Neither the Parent
nor any of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2015, there has
been no material adverse change in the business, assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries or the
Borrower and its Subsidiaries, in each case, taken as a whole.  Each of the
Borrower and the Parent are Solvent, and the other Loan Parties taken as a whole
are Solvent.

 

(m)          ERISA.

 

(i)            Each Benefit Arrangement and Plan is in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other Applicable
Laws in all material respects.  Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to the Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such

 

52

--------------------------------------------------------------------------------


 

determination letter and the staggered remedial amendment cycle first following
the GUST remedial amendment period for such Qualified Plan has not yet expired,
or (D) is maintained under a prototype or volume submitter plan and is entitled
to rely upon a favorable opinion or advisory letter issued by the Internal
Revenue Service with respect to such prototype or volume submitter plan.  To the
best knowledge of the Parent and the Borrower, nothing has occurred which could
reasonably be expected to result in the loss of their reliance on the Qualified
Plan’s or Plan’s favorable determination letter, opinion or advisory letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Parent and the Borrower, threatened, claims, actions or
lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement or
Plan; (iv)  no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Benefit Arrangement or Plan, that
would subject the Parent or Borrower to a tax on prohibited transactions imposed
by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code and
(v) no assessment or tax has arisen under Section 4980H of the Internal Revenue
Code.

 

(n)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Parent, the Borrower, any other Loan Party or any other Subsidiary
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)           Environmental Laws.  In the ordinary course of business each of
the Parent, the Borrower, each other Loan Party and each other Subsidiary
reviews the compliance with Environmental Laws of its respective business,
operations and properties.  Each of the Parent, the Borrower, each other Loan
Party and the other Subsidiary: (i) is in compliance with all Environmental Laws
applicable to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each

 

53

--------------------------------------------------------------------------------


 

of the immediately preceding clauses (i) through (iii) the failure to obtain or
to comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not reasonably be expected to
have a Material Adverse Effect, no Loan Party has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party or any other Subsidiary, their
respective businesses, operations or with respect to the Properties, may: 
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential
common-law or legal claim or other liability, or (iii) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect.  None of the Properties of
the Parent, the Borrower, any other Loan Party or any other Subsidiary is listed
on or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  To Parent’s or
Borrower’s knowledge, no Hazardous Materials generated at or transported from
any such Properties is or has been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

 

(q)           Investment Company.  None of the Parent, the Borrower, any other
Loan Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

(r)            Margin Stock.  None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

(s)            Affiliate Transactions.  Except as permitted by Section 10.11.,
none of the Parent, the Borrower, any other Loan Party or any other Subsidiary
is a party to or bound by any agreement or arrangement with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of its businesses as now conducted and as contemplated by the
Loan Documents, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name,

 

54

--------------------------------------------------------------------------------


 

copyright, or other proprietary right of any other Person.  The Parent, the
Borrower and each other Subsidiary have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.

 

(u)           Business.  As of the Agreement Date, the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of
developing, construction, acquiring, owning and operating hotel properties,
together with other business activities incidental thereto.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  All written information,
reports and data (other than financial projections and other forward looking
statements) furnished to the Administrative Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, and when
taken as a whole, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly in all material
respects, in accordance with GAAP consistently applied throughout the periods
involved in each case, the financial position of the Persons involved as at the
date thereof and the results of operations for such periods (subject, as to
interim statements, to changes resulting from normal year end audit adjustments
and absence of full footnote disclosure).  All financial projections and other
forward looking statements prepared by or on behalf of the Parent, the Borrower,
any other Loan Party or any other Subsidiary that have been or may hereafter be
made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on assumptions believed by the Borrower to be
reasonable at the time such projections or statements are made or delivered but
with it being understood that such projections and statement are not a guarantee
of future performance.  As of the Effective Date, no fact is known to any Loan
Party which has had, or may reasonably be expected in the future to have (so far
as any Loan Party can reasonably foresee), a Material Adverse Effect which has
not been set forth in the financial statements referred to in Section 7.1.(k) or
in such information, reports or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.

 

(x)           REIT Status.  The Parent has elected to be treated as a REIT under
the Internal Revenue Code, the Parent is qualified as a REIT and each of its
Subsidiaries that is a corporation is a Qualified REIT Subsidiary or Taxable
REIT Subsidiary, except where a Subsidiary’s failure to so qualify could not
reasonably be expected to have an adverse effect on the Parent’s qualification
as a REIT.

 

(y)           Unencumbered Properties.  Each of the Properties included in
calculations of the Unencumbered Property Value satisfies all of the
requirements contained in the definition of “Eligible Property” (except to the
extent such requirements were waived by the Requisite Lenders pursuant to
Section 4.1.(c) at the time such Property was approved as an Unencumbered
Property).

 

(z)           Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of
the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers, employees and agents (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who

 

55

--------------------------------------------------------------------------------


 

Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)) or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”).  The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions in all
material respects.  None of the Borrower or any Subsidiary is, or derives any of
its assets or operating income from investments in or transactions with, a
Sanctioned Person and, to the knowledge of the Borrower, none of the respective
directors, officers, employees or agents of the Borrower or any of its
Subsidiaries is a Sanctioned Person.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower to the
Administrative Agent and the Lenders under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.  All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner provided for in Section 13.6., the Parent and
the Borrower shall comply with the following covenants:

 

Section 8.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 8.1. will prohibit the Parent or
any other Loan Party or any of their Subsidiaries from engaging in any
transactions permitted under this Agreement, including Section 10.7., and
neither the Parent nor any other Loan Party or any of their Subsidiaries shall
be required to preserve any such right, franchise or existence if the board of
directors of the Parent or the Borrower shall determine that the preservation
thereof is no longer desirable in the conduct of the

 

56

--------------------------------------------------------------------------------


 

business of the Parent, the Borrower and their Subsidiaries taken as a whole and
that the loss thereof is not adverse in any material respect to the Lenders.

 

Section 8.2.  Compliance with Applicable Law and Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party, the failure with
which to comply could give any other party thereto the right to terminate such
Material Contract.  The Borrower will maintain in effect and enforce policies
and procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

 

Section 8.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property (to the
extent reasonably necessary in connection with operations), and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear and insured casualty losses excepted, and (b) make or cause to be made all
repairs, renewals, replacements and additions to such properties necessary or
appropriate in the Borrower’s good faith and reasonable judgment, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

 

Section 8.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary taken as a whole to, carry on the business as described in
Section 7.1.(u) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

 

Section 8.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by prudent Persons engaged in similar businesses and in similar locations or as
may be required by Applicable Law.  At the time financial statements are
furnished pursuant to Section 9.2. and from time to time upon the request of the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

Section 8.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge before delinquent (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person (other than

 

57

--------------------------------------------------------------------------------


 

any such claim that constitutes a Permitted Lien under clause (a)(y) of the
definition of “Permitted Liens”); provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim (i) which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person in accordance with GAAP or
(ii) to the extent covered by title insurance.

 

Section 8.7.  Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit the representatives or agents of any Lender or
the Administrative Agent, from time to time after reasonable prior notice and in
a manner that does not unreasonably disrupt the normal business operations of
the Parent, the Borrower or such Subsidiary, in each case so long as no Event of
Default shall be in existence, as often as may be reasonably requested, but only
during normal business hours, as the case may be, to:  (a) visit and inspect all
properties of the Parent, the Borrower or such Subsidiary to the extent any such
right to visit or inspect is within the control of such Person; provided that
such visit and inspection shall not include the extraction of soil or other
sample testing related to Environmental Law or Hazardous Materials, unless a
Default or Event of Default exists; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its officers and
employees, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.  If requested
by the Administrative Agent, the Parent and the Borrower shall execute an
authorization letter addressed to their accountants authorizing the
Administrative Agent or any Lender to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with their
accountants. The Parent may designate a representative to accompany any Lender
or Administrative Agent in connection with such visits, inspections and
discussion unless a Default or Event of Default exists.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their
reasonable costs and expenses incurred in connection with the exercise of their
rights under this Section only if such exercise occurs while an Event of Default
exists.

 

Section 8.8.  Use of Proceeds.

 

The Borrower will use the proceeds of the Loans only for general corporate
purposes of the Borrower and its Subsidiaries.  The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.  No proceeds of any Loan will be used directly or, to the
knowledge of the Borrower, indirectly in any manner which would violate
Anti-Corruption Laws, Anti-Terrorism Laws or applicable Sanctions.

 

Section 8.9.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
If the Parent, the Borrower, or any other Subsidiary shall (a) receive notice
that any violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Parent, the Borrower or any other Subsidiary alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of Hazardous Materials or (c) receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or

 

58

--------------------------------------------------------------------------------


 

cleanup of a release of Hazardous Materials or any damages caused thereby, and
the matters referred to in such notices, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, the Borrower shall
provide the Administrative Agent with a copy of such notice promptly, and in any
event within 10 Business Days, after the receipt thereof.  The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions necessary to prevent the imposition of any
material Liens on any of their respective properties arising out of or related
to any Environmental Laws (other than a Lien (i) which is being contested in
good faith by appropriate proceedings which operate to suspend the enforcement
thereof and for which adequate reserves have been established on the books of
the Parent, the Borrower or such Subsidiary, as applicable, in accordance with
GAAP, (ii) which has been bonded-off in a manner reasonably acceptable to the
Administrative Agent, (iii) consisting of restrictions on the use of real
property, which restrictions do not materially detract from the value of such
property or impair the intended use thereof in the business of the Parent, the
Borrower and its other Subsidiaries or (iv) which could not reasonably be
expected to have a Material Adverse Effect).  Nothing in this Section shall
impose any obligation or liability whatsoever on the Administrative Agent or any
Lender.

 

Section 8.10.  Books and Records.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.

 

Section 8.11.  Further Assurances.

 

The Parent and the Borrower shall, at their cost and expense and upon request of
the Administrative Agent, execute and deliver or cause to be executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.12.  REIT Status.

 

The Parent shall at all times maintain its status as a REIT and election to be
treated as a REIT under the Internal Revenue Code.

 

Section 8.13.  Exchange Listing.

 

The Parent shall maintain at least one class of common Equity Interest of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

Section 8.14.  Additional Guarantors.

 

(a)                                 Within 30 days of any Person (other than an
Excluded Subsidiary or a Foreign Subsidiary) becoming a Material Subsidiary
after the Effective Date, the Borrower shall deliver to the Administrative Agent
each of the following items, each in form and substance satisfactory to the
Administrative Agent: (i) an Accession Agreement executed by such Material
Subsidiary and (ii) the items with respect to such Material Subsidiary that
would have been delivered under Sections 6.1.(a)(iv) through (viii) if such
Material Subsidiary had been one on the Effective Date; provided, however,

 

59

--------------------------------------------------------------------------------


 

promptly (and in any event within 30 days) upon any Excluded Subsidiary that is
a Material Subsidiary ceasing to be subject to the restriction which prevented
it from delivering an Accession Agreement pursuant to this Section, such
Subsidiary shall comply with the provisions of this Section.

 

(b)                                 The Borrower may, at its option, cause any
Subsidiary that is not already a Guarantor to become a Guarantor by executing
and delivering to the Administrative Agent the items required to be delivered
under Section 4.1.(d) with respect to a Subsidiary that owns or leases an
Unencumbered Property.

 

Section 8.15.  Release of Guarantors.

 

The Borrower may request in writing that the Administrative Agent release, and
upon receipt of such request the Administrative Agent shall release (subject to
the terms of the Guaranty), a Guarantor from the Guaranty so long as: (i) such
Guarantor meets, or will meet simultaneously with its release from the Guaranty,
all of the provisions of the definition of the term “Excluded Subsidiary” or has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Material Subsidiary or a Subsidiary, or in the case of a Material
Subsidiary that does not own or lease an Unencumbered Property, such release
will not result in a violation of Section 10.1.(e) or 10.1.(f); (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under
Section 8.14.(a); (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; (iv) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct on and
as of the date of such release with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents; and (v) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  If such Guarantor owns an Unencumbered Property, then the release of
such Guarantor shall also be subject to and in accordance with Section 4.2.  The
Administrative Agent agrees to furnish to the Borrower, at the Borrower’s
request and at the Borrower’s sole cost and expense, any release, termination,
or other agreement or document evidencing the foregoing release as may be
reasonably requested by the Borrower.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

Section 9.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and cash flows of the Parent and its
Subsidiaries for such period, setting forth in each case in comparative

 

60

--------------------------------------------------------------------------------


 

form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief financial
officer or chief accounting officer of the Parent, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments); provided, however, the Parent shall not be required
to deliver an item required under this Section if such item is contained in a
Form 10-Q filed by the Parent with the Securities and Exchange Commission (or
any Governmental Authority substituted therefore) and is publicly available to
the Administrative Agent and the Lenders.

 

Section 9.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 120 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent, the Borrower and
its other Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of an Approved Accounting
Firm, whose certificate shall be unqualified and in scope and substance
reasonably satisfactory to the Administrative Agent and who shall have
authorized the Borrower to deliver such financial statements and certification
thereof to the Administrative Agent and the Lenders pursuant to this Agreement;
provided, however, the Parent shall not be required to deliver an item required
under this Section if such item is contained in a Form 10-K filed by the Parent
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefore) and is publicly available to the Administrative Agent and
the Lenders.

 

Section 9.3.  Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and if the Requisite Lenders reasonably believe that an Event of Default
specified in any of Sections 11.1.(a), 11.1.(b), 11.1.(c)(1) resulting from
noncompliance with Section 10.1., and 11.1.(f) or a Default specified in
Section 11.1.(g) may occur, then within 10 days of the Administrative Agent’s
request with respect to any other fiscal period, a certificate substantially in
the form of Exhibit H (a “Compliance Certificate”) executed by the chief
financial officer or chief accounting officer of the Parent, among other things,
(a) setting forth in reasonable detail as of the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether the Borrower was in compliance with
the covenants contained in Sections 10.1., 10.2. and 10.4.; and (b) stating
that, to the best of his or her knowledge, information and belief after due
inquiry, no Default, Event of Default or breach of any covenant under this
Agreement exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred, whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure.  Together with the delivery of each Compliance Certificate, the
Borrower shall deliver (A) a list of all Persons that have become a Material
Subsidiary or a Significant Subsidiary since the date of the Compliance
Certificate most recently delivered by the Borrower hereunder and (B) a report
of newly acquired Properties, including their Net Operating Income for the
period of four consecutive fiscal quarters most recently ending, purchase price,
and principal amount of the mortgage debt as of the date of such Compliance
Certificate, if any, since the date of the Compliance Certificate most recently
delivered by the Borrower hereunder.

 

61

--------------------------------------------------------------------------------


 

Section 9.4.  Other Information.

 

(a)                                 Management Reports.  Promptly upon receipt
thereof, copies of all reports, if any, submitted to the Parent or its Board of
Directors by its independent public accountants, including without limitation,
any management report;

 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless reasonably requested by the Administrative Agent) and
any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Parent, the Borrower, any other Loan Party or any other Subsidiary shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange.  The materials
described in this subsection shall be deemed to have been delivered to each
Lender if same are contained in a filing by the Parent with the SEC and is
publicly available to the Administrative Agent and the Lenders, or if same are
otherwise available on Parent’s website without charge;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Parent, the
Borrower, other Loan Party or any other Subsidiary.  The materials described in
this subsection shall be deemed to have been delivered to each Lender if same
are contained in a filing by the Parent with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) and is publicly
available to the Administrative Agent and the Lenders, or if same are otherwise
available on Parent’s website;

 

(d)                                 Partnership Information.  To the extent not
delivered in connection with clause (c) above, promptly upon the mailing thereof
to the partners of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(e)                                  Development/Redevelopment Property
Updates.  At the time financial statements are furnished pursuant to
Sections 9.1. and 9.2., a schedule of all Development/Redevelopment Properties
of the Parent, the Borrower and each other Subsidiary which are under
development as of the fiscal quarter most recently ended, setting forth for each
such Property its percentage of completion, the estimated completion date, the
total amount of development funded and the status of such development against
the development budget;

 

(f)                                   Litigation.  To the extent the Parent, the
Borrower, any other Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, such Person or any of its respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower, any other Loan
Party or any other Subsidiary are being audited;

 

(g)                                  Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the Parent
or the Borrower and any change in the business, assets, liabilities, financial
condition or results of operations of the Parent, the Borrower, any other Loan
Party or any other Subsidiary which has had, or could reasonably be expected to
have, a Material Adverse Effect;

 

(h)                                 Default.  Notice of the occurrence of any of
the following promptly upon a Responsible Officer of the Parent obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event

 

62

--------------------------------------------------------------------------------


 

which with the passage of time, the giving of notice, or otherwise, would permit
any party to a Material Contract to terminate such Material Contract;

 

(i)                                     Judgments.  Prompt notice of any order,
judgment or decree in excess of $7,500,000 having been entered against the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of
their respective properties or assets;

 

(j)                                    Notice of Violation of Law.  Prompt
notice if the Parent, the Borrower or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(k)                                 Material Contracts.  Promptly upon entering
into any Material Contract after the Agreement Date (other than a Material
Contract evidencing Indebtedness), a copy to the Administrative Agent of such
Material Contract unless such Material Contract is otherwise publicly available
to the Administrative Agent in a Form 10-K, 10-Q and/or 8-K (or their
equivalents) or any other periodic report which the Parent, the Borrower, or any
other Subsidiary files with the Securities and Exchange Commission; provided,
that the Borrower shall not be required to deliver to the Administrative Agent a
copy of any Material Contract that contains a confidentiality provision
prohibiting such disclosure; provided further that the Borrower shall use its
commercially reasonable efforts to obtain the other party’s consent to disclose
such Material Contract to the Administrative Agent and the Lenders;

 

(l)                                     ERISA.  If any ERISA Event shall occur
that individually, or together with any other ERISA Event that has occurred,
could reasonably be expected to result in liability to any member of the ERISA
Group aggregating in excess of $10,000,000, a certificate of the chief executive
officer or chief financial officer of the Parent setting forth details as to
such occurrence and the action, if any, which the Parent or applicable member of
the ERISA Group is required or proposes to take;

 

(m)                             Material/Significant Subsidiary.  Prompt notice
of any Person becoming a Material Subsidiary or a Significant Subsidiary;

 

(n)                                 Material Asset Sales.  Prompt notice of the
sale, transfer or other disposition of any assets having an undepreciated book
value of at least $45,000,000 of the Parent, the Borrower, any Subsidiary or any
other Loan Party to any Person other than the Parent, the Borrower, any
Subsidiary or any other Loan Party;

 

(o)                                 Ownership Share of Subsidiaries and
Unconsolidated Affiliates.  Promptly upon the request of the Administrative
Agent, evidence of the Parent’s calculation of the Ownership Share with respect
to a Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(p)                                 Projections and Budgets.  Within ninety (90)
days after the end of each calendar year ending prior to the Termination Date,
(x) projected sources and uses of cash statements, balance sheets, income
statements, and EBITDA, of the Parent, the Borrower and the other Subsidiaries
on a consolidated and annual basis for the next succeeding fiscal year, all
itemized in reasonable detail and (y) operating statements for the prior year, a
property budget for the then current year and planned capital expenditure budget
on both an individual and consolidated basis for each Property of the Parent,
the Borrower and each of the other Subsidiaries.  The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Borrower, and when appropriate its
consolidated Subsidiaries, will be in compliance with the covenants contained in
Section 10.1. at the end of each fiscal quarter of the next succeeding fiscal
year; and

 

63

--------------------------------------------------------------------------------


 

(q)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any other Loan Party or any
other Subsidiary as the Administrative Agent or any Lender may reasonably
request (subject to limitations imposed under confidentiality requirements and
agreements to which the Parent, Borrower or a Subsidiary is subject).

 

Section 9.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents shall be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website or a website sponsored or hosted by the Administrative Agent
or the Borrower) provided that the foregoing shall not apply to (i) notices to
any Lender pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 12:00 p.m. Eastern time on the opening of
business on the next business day for the recipient.  The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.

 

Section 9.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 9.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other

 

64

--------------------------------------------------------------------------------


 

Loan Parties, to provide promptly upon any such request to such Lender, such
Loan Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Parent and the
Borrower shall comply with the following covenants in accordance with their
respective terms:

 

Section 10.1.  Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  The Parent and the
Borrower shall not permit the Leverage Ratio to exceed 60.0% at any time;
provided, however, that the Borrower shall have the option, exercisable one
time, to elect that the Leverage Ratio may exceed 60.0% for a period (such
period, the “Surge Period”) commencing on the date the Administrative Agent
receives the notice from the Borrower referred to below and ending on the last
day of the fiscal quarter immediately following the fiscal quarter in which the
Borrower delivered such notice so long as (i) the Borrower has delivered a
written notice to the Administrative Agent that the Borrower is exercising its
option under this subsection (a) and (ii) the Leverage Ratio does not exceed
65.0% at any time during the Surge Period.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Parent and the Borrower shall not at any time permit the ratio of (i) Adjusted
EBITDA of the Parent and its Subsidiaries for the period of twelve consecutive
fiscal months most recently ending to (ii) Fixed Charges for such period, to be
less than 1.50 to 1.00.

 

(c)                                  Minimum Tangible Net Worth.  The Parent and
the Borrower shall not permit Tangible Net Worth at any time to be less than
(i) $1,913,305,500 plus (ii) 75% of the Net Tangible Proceeds of all Equity
Issuances effected by the Parent and its Subsidiaries after December 31, 2015
(other than Equity Issuances to the Parent, the Borrower or any Subsidiary).

 

(d)                                 Secured Indebtedness.  The Parent and the
Borrower shall not permit the aggregate amount of Secured Indebtedness of the
Parent and its Subsidiaries determined on a consolidated basis to exceed 45% of
Total Asset Value at any time.

 

(e)                                  Minimum Number and Value of Unencumbered
Properties.  (x) The number of Unencumbered Properties shall not be less than 7
at any time and (y) the aggregate Unencumbered Property Value of the
Unencumbered Properties shall not be less than $500,000,000 at any time.

 

(f)                                   Adjusted Total Asset Value.  The Parent
and the Borrower shall not permit the amount of Adjusted Total Asset Value
attributable to assets directly owned by the Borrower and the Guarantors to be
less than 90.0% of Adjusted Total Asset Value at any time.

 

Section 10.2.  Restricted Payments.

 

Subject to the following sentence, if an Event of Default exists, the Parent
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payments except that, subject to the following sentence, (x) the
Borrower may declare and make cash distributions to the Parent and other holders
of partnership interests in the Borrower, and the Parent may declare and make
cash distributions

 

65

--------------------------------------------------------------------------------


 

to its shareholders, each, in an aggregate amount not to exceed the minimum
amount necessary for the Parent to remain in compliance with Section 8.12. and
(y) Subsidiaries may pay Restricted Payments to the Parent, the Borrower or any
other Subsidiary.  If an Event of Default specified in Section 11.1.(a),
Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), the Parent and the Borrower shall not,
and shall not permit any Subsidiary to, make any Restricted Payments to any
Person except that Subsidiaries may pay Restricted Payments to the Parent, the
Borrower or any other Subsidiary.

 

Section 10.3.  Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

 

Section 10.4.  Certain Permitted Investments.

 

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, make any Investment in or otherwise own the following items
which would cause the aggregate value of such holdings of the Parent, the
Borrower and such other Subsidiaries to exceed the applicable limits set forth
below:

 

(a)                                 Investments in Unconsolidated Affiliates and
other Persons that are not Subsidiaries, such that the aggregate value of such
Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
as determined in accordance with GAAP) exceeds 10.0% of Total Asset Value at any
time;

 

(b)                                 Development/Redevelopment Properties, such
that the aggregate current book value of all such Development/Redevelopment
Properties exceeds 15.0% of Total Asset Value at any time;

 

(c)                                  Unimproved Land such that the aggregate
book value of all such Unimproved Land exceeds 5.0% of Total Asset Value at any
time; and

 

(d)                                 Mortgage Receivables, such that the
aggregate book value of such Mortgage Receivables exceeds 15.0% of Total Asset
Value.

 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (d) shall
not exceed 35.0% of Total Asset Value at any time.

 

Section 10.5.  Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

66

--------------------------------------------------------------------------------


 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(c)           Investments permitted under Section 10.4.;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among (i) the Parent and the Borrower
and (ii) the Borrower and its Wholly Owned Subsidiaries provided that such
Indebtedness is permitted by the terms of Section 10.3.;

 

(f)            Guarantees incurred by the Borrower or any Guarantor in respect
of Unsecured Indebtedness of the Borrower, the Parent or any other Guarantor
that is otherwise permitted by Section 10.3.;

 

(g)           loans and advances to employees for moving, entertainment, travel
and other similar expenses in the ordinary course of business consistent with
past practices; and

 

(h)           any other Investment as long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 

Section 10.6.  Negative Pledge.

 

(a)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create, assume, or incur any Lien
(other than Permitted Liens and Liens on assets of an Excluded Subsidiary
securing the Indebtedness which causes such Subsidiary to be an Excluded
Subsidiary) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence.

 

(b)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in any agreement (i)(x) evidencing Indebtedness which
the Parent, the Borrower, such other Loan Party or such Subsidiary may create,
incur, assume, or permit or suffer to exist under Section 10.3., (y) which
Indebtedness is secured by a Lien permitted to exist, and (z) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; (ii) consisting of customary
provisions in leases and other contracts restricting the assignment thereof;
(iii) relating to the sale of a Subsidiary or assets pending such sale, provided
that in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale; or (iv) that evidences Unsecured
Indebtedness which contains restrictions on encumbering assets that are
substantially similar to, or less restrictive than, those restrictions contained
in the Loan Documents.

 

(c)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary

 

67

--------------------------------------------------------------------------------


 

(other than an Excluded Subsidiary) to:  (i) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any other Subsidiary; (iii) make loans or advances to
the Parent, the Borrower or any other Subsidiary; or (iv) transfer any of its
property or assets to the Parent, the Borrower or any other Subsidiary, except
for any such encumbrances or restrictions, (A) contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, or relating to
Indebtedness secured by a Lien on assets that the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Sections 10.3. and
10.6.(a), provided that in any such case the encumbrances and restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be, (B) set forth in the organizational documents or other
agreements binding on or applicable to any Excluded Subsidiary or any Subsidiary
that is not a Wholly Owned Subsidiary (but only to the extent such encumbrance
or restriction covers any Equity Interest in such Subsidiary or the property or
assets of such Subsidiary), (C) contained in an agreement that governs an
Investment in an Unconsolidated Affiliate (but only to the extent such
encumbrance or restriction covers any Equity Interest in such Unconsolidated
Affiliate) or (D) in any other agreement (1) evidencing Unsecured Indebtedness
that the Borrower, any other Loan Party or any other Subsidiary may create,
incur, assume or permit or suffer to exist under this Agreement and
(2) containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, such encumbrances and restrictions set forth in the Loan
Documents.

 

Section 10.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution);  or (iii) convey, sell, lease, sublease, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, (y) if such action includes the sale of all Equity Interests in a
Subsidiary that is a Guarantor owned directly or indirectly by the Parent, such
Subsidiary can and will be released from the Guaranty in accordance with
Section 8.15 and (z) if such action includes the disposition of an Unencumbered
Property (regardless of whether such disposition takes the form of a direct sale
of such Unencumbered Property, the sale of the Equity Interests of the
Subsidiary that owns such Unencumbered Property or a merger of such Subsidiary),
such Unencumbered Property can and will be reclassified in accordance with
Section 4.2.;

 

(b)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)           a Person may merge with a Loan Party so long as (i) the survivor
of such merger is such Loan Party or becomes a Loan Party at the time of such
merger (provided, that the foregoing shall not be construed to allow the Parent
or the Borrower to merge and not be the surviving party to such merger without
the prior written consent of the Administrative Agent and each Lender in
accordance with Section 13.5.(a)), (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, (x) no Default or Event
of Default is or would be in existence, including, without limitation, a Default
or Event of Default resulting from

 

68

--------------------------------------------------------------------------------


 

a breach of Section 10.1. and (y) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents, (iii) the Borrower shall have given the
Administrative Agent at least 30-days’ prior written notice of such merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (ii) (except that such prior notice shall not be required in
the case of the merger of a Subsidiary that does not own an Unencumbered
Property with and into a Loan Party but the Borrower shall give the
Administrative Agent notice of any such merger promptly following the
effectiveness of such merger) and (iv) at the time the Borrower gives notice
pursuant to clause (i) of this subsection, the Borrower shall have delivered to
the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties, as applicable, with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
consolidation, merger, acquisition, Investment, sale, lease or other transfer
and any prepayment of Loans to be made in connection therewith; and

 

(d)           the Parent, the Borrower and each other Subsidiary may sell,
transfer or dispose of assets among themselves.

 

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

 

Section 10.8.  Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 10.9.  Modifications of Material Contracts.

 

The Parent and the Borrower shall not enter into, and shall not permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect.

 

Section 10.10.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is materially adverse to the interest of the Administrative
Agent or the Lenders or (b) could reasonably be expected to have a Material
Adverse Effect.

 

Section 10.11.  Transactions with Affiliates.

 

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other

 

69

--------------------------------------------------------------------------------


 

than the Parent, the Borrower, any other Loan Party or any Wholly Owned
Subsidiary), except transactions pursuant to the reasonable requirements of the
business of the Parent, the Borrower, such other Loan Party or such other
Subsidiary and upon fair and reasonable terms which are no less favorable to the
Parent, the Borrower, such other Loan Party or such other Subsidiary, as
applicable, than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

 

Section 10.12.  ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.  The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

 

Section 10.13.  Environmental Matters.

 

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
material violation of any Environmental Law or in a manner that could reasonably
be expected to lead to any material Environmental Claim or pose a material risk
to human health, safety or the environment.  Nothing in this Section shall
impose any obligation or liability whatsoever on the Administrative Agent or any
Lender.

 

Section 10.14.  Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent,
the Borrower, such other Loan Party or such other Subsidiary.

 

ARTICLE XI. DEFAULT

 

Section 11.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement, any
other Loan Document or the Fee Letters or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
3 Business Days.

 

70

--------------------------------------------------------------------------------


 

(c)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in the last two sentences of Section 8.8., Section 9.4.(h), or
Article X. (other than Section 10.1.(e)); or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this clause (ii) only, such failure shall continue for a period
of 30 days after the earlier of (x) the date upon which a Responsible Officer of
the Parent or the Borrower obtains knowledge of such failure or (y) the date
upon which the Parent or any other Loan Party has received written notice of
such failure from the Administrative Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by, or on behalf of, any Loan Party to the Administrative Agent or any
Lender, shall at any time prove to have been incorrect or misleading, in light
of the circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable, within any applicable grace or cure period,
the principal of, or interest on, any Indebtedness (other than the Loans) having
an aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case, individually or in
the aggregate with all other Indebtedness as to which such a failure exists, of
$30,000,000 or more (or $60,000,000 or more in the case of Nonrecourse
Indebtedness) (all such Indebtedness being “Material Indebtedness”); or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity;

 

(iv)          There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any such Derivatives
Contract as a result of a “Termination Event” (as defined therein) as to which
the Borrower or any of its Subsidiaries is an “Affected Party” (as defined
therein), in each case, if the Derivatives Termination Value payable by the
Borrower, any other Loan Party or any other Subsidiary exceeds $15,000,000 in
the aggregate;

 

71

--------------------------------------------------------------------------------


 

provided, that notwithstanding the foregoing, a foreclosure on or a deed-in-lieu
of foreclosure with respect to the Property known as the Marriott Courtyard
Fifth Avenue in New York, New York, and the nonpayment of any Nonrecourse
Indebtedness of any Subsidiary of the Borrower secured by such Property, shall
not result in a Default or Event of Default under this clause (e); or

 

(v)           There occurs an “Event of Default” under and as defined in the
Revolving Facility.

 

(f)            Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any Significant Subsidiary shall:  (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party or any other Significant Subsidiary in
any court of competent jurisdiction seeking:  (i) relief under the Bankruptcy
Code or other federal bankruptcy laws (as now or hereafter in effect) or under
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding against
such Loan Party or such Significant Subsidiary (including, but not limited to,
an order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

 

(h)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letters to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letters, or any Loan Document or
the Fee Letters shall cease to be in full force and effect (except as a result
of the express terms thereof).

 

(i)            Judgment.   A judgment or order for the payment of money or for
an injunction shall be entered against the Borrower, any other Loan Party, or
any other Subsidiary by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against any Loan Parties or any
other Subsidiary, $30,000,000  or (B) in the case of an injunction or other
non-monetary judgment, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party or any other
Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $30,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $30,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $30,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(m)          Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of the Parent
then in office; or

 

(iii)          The Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower.

 

73

--------------------------------------------------------------------------------


 

Section 11.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(f) or 11.1.(g), (A)(1) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding and (2) all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (B) the Commitments, if then in effect, shall all immediately
and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (B) the Commitments, if then in effect.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries), without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the property or the business operations of
the Borrower and its Subsidiaries (other than Excluded Subsidiaries) and to
exercise such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified

 

74

--------------------------------------------------------------------------------


 

Derivatives Provider pursuant to any Derivatives Support Document, including any
“Posted Collateral” (as defined in any credit support annex included in any such
Derivatives Support Document to which such Specified Derivatives Provider may be
a party), and (d) to prosecute any legal action against the Parent, the
Borrower, any other Loan Party or any other Subsidiary to enforce or collect net
amounts owing to such Specified Derivatives Provider pursuant to any Specified
Derivatives Contract.

 

Section 11.3.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Guaranteed Obligations.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 11.4.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3. under any of the Loan Documents, in respect of any principal of or
interest on the Guaranteed Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

(a)           to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such;

 

(b)           to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause (b) payable to them;

 

(c)           to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Loans, ratably among the Lenders
in proportion to the respective amounts described in this clause (c) payable to
them;

 

(d)           to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Loans and payment obligations then owing
under Specified Derivatives Contracts, ratably among the Lenders and the
Specified Derivatives Providers in proportion to the respective amounts
described in this clause (d) payable to them; and

 

(e)           the balance, if any, after all of the Guaranteed Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may

 

75

--------------------------------------------------------------------------------


 

request, from the applicable Specified Derivatives Provider, as the case may
be.  Each Specified Derivatives Provider not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XII. for itself and its
Affiliates as if a “Lender” party hereto.

 

Section 11.5.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 11.6.  Rights Cumulative.

 

(a)           Generally.  The rights and remedies of the Administrative Agent
and the Lenders under this Agreement, each of the other Loan Documents and the
Fee Letters shall be cumulative and not exclusive of any rights or remedies
which any of them may otherwise have under Applicable Law.  In exercising their
respective rights and remedies the Administrative Agent and the Lenders may be
selective and no failure or delay by the Administrative Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit (solely in its capacity as a Specified Derivatives
Provider) hereunder, under the other Loan Documents or under any Specified
Derivatives Contract, as applicable, (iii) any Lender from exercising setoff
rights in accordance with Section 13.3. (subject to the terms of Section 3.3.),
or (iv) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii), (iii) and (iv) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

76

--------------------------------------------------------------------------------


 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Borrower is not otherwise required to deliver directly to
the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 12.2.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein

 

77

--------------------------------------------------------------------------------


 

as determined by a court of competent jurisdiction in a final non-appealable
judgment.  Without limiting the generality of the foregoing, the Administrative
Agent may consult with legal counsel (including its own counsel or counsel for
the Parent, the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts.  Neither the Administrative
Agent nor any of its Related Parties: (a) makes any warranty or representation
to any Lender or any other Person, or shall be responsible to any Lender or any
other Person for any statement, warranty or representation made or deemed made
by the Borrower, any other Loan Party or any other Person in or in connection
with this Agreement or any other Loan Document; (b) shall have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.  Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent and the other Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2. that have not
previously been waived by the Requisite Lenders have been satisfied.

 

Section 12.3.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 12.4.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity. 
Such Lender and its Affiliates may each

 

78

--------------------------------------------------------------------------------


 

accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any Specified Derivatives
Providers.  Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract, or otherwise without having to
account for the same to the other Lenders or any Specified Derivatives
Providers.  The Lenders acknowledge that, pursuant to such activities, the
Lender acting as Administrative Agent or its Affiliates may receive information
regarding the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 12.5.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved such requested determination, consent or
approval.

 

Section 12.6.  Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to any Lender.  Each of the Lenders acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other

 

79

--------------------------------------------------------------------------------


 

investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Parent, the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties.  Each of the Lenders
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender.

 

Section 12.7.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its Pro Rata Share
(determined as of the time that the applicable reimbursement is sought) of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

80

--------------------------------------------------------------------------------


 

Section 12.8.  Successor Administrative Agent.

 

(a)           The Administrative Agent may (i) resign at any time as
Administrative Agent under the Loan Documents by giving written notice thereof
to the Lenders and the Borrower or (ii) be removed as Administrative Agent under
the Loan Documents for gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final, non-appealable judgment, upon 30
days’ prior written notice by all Lenders (other than the Lender then acting as
Administrative Agent).  Upon any such resignation or removal, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Administrative Agent’s giving of
notice of resignation or the giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, or otherwise shall be a financial institution having
total combined assets of at least $50,000,000,000 and an Eligible Assignee or
another Person acceptable to the Requisite Lenders.

 

(b)           If the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender was itself the Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent pursuant to the terms of clause (a) or (b) above, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent pursuant to the terms
of clause (a) above, the provisions of this Article XII. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

Section 12.9.  Titled Agents.

 

Each of the Lead Arrangers and the Syndication Agents (each a “Titled Agent”) in
each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, the Parent, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.

 

81

--------------------------------------------------------------------------------


 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower and/or the Parent:

 

DiamondRock Hospitality Limited Partnership

3 Bethesda Metro Center, Suite 1500

Bethesda, Maryland 20814

Attn:  Chief Financial Officer and General Counsel

Telephone:            240-744-1190

Telecopy:              240-744-1199

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Ave.

New York, New York 10019

Attn:  David Drewes

Telephone:            212-728-8653

Telecopy:              212-728-9653

 

If to the Administrative Agent:

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  James Komperda

Telephone:            (770) 510-2160

Telecopy:              (770) 510-2195

 

with a copy to:

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  Tiffanie Grayson

Telephone:            (770) 510-2146

Telecopy:              (216) 370-6206

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire.

 

82

--------------------------------------------------------------------------------


 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed or sent by overnight
courier, upon the first to occur of receipt or the expiration of 3 days after
the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Parent or the Borrower or the Administrative
Agent and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered, when delivered; or (iv) if delivered in
accordance with Section 9.5. to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.  Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent or any Lender under Article II. shall be effective only
when actually received.  None of the Administrative Agent or any Lender shall
incur any liability to any Loan Party (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder.  Failure of a
Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.

 

Section 13.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and all
costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents and of the Administrative Agent in connection
with the review of Properties for inclusion as Unencumbered Properties and the
Administrative Agent’s other activities under Article IV., including the
reasonable and documented fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letters, including the reasonable
and documented fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent and the Lenders from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the documented fees and
disbursements of counsel to the Administrative Agent and any Lender incurred in
connection with the representation of the Administrative Agent or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1.(f) or 11.1.(g), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or

 

83

--------------------------------------------------------------------------------


 

any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.  If the Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Administrative
Agent and/or the Lenders may pay such amounts on behalf of the Borrower and such
amounts shall be deemed to be Obligations owing hereunder.

 

Section 13.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant (but not
Affiliates of a Participant), at any time or from time to time, to the fullest
extent permitted by Applicable Law, while an Event of Default exists, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender, an Affiliate of a Lender, or a
Participant, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Lender, any Affiliate of the Administrative Agent or such Lender, or
such Participant, to or for the credit or the account of the Borrower against
and on account of any of the Obligations, irrespective of whether or not any or
all of the Loans and all other Obligations have been declared to be, or have
otherwise become, due and payable as permitted by Section 11.2., and although
such Obligations shall be contingent or unmatured.  Notwithstanding anything to
the contrary in this Section, if any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 3.9. and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender agree to make reasonable efforts
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND
WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE

 

84

--------------------------------------------------------------------------------


 

SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, ARISING OUT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE FEE LETTERS OR IN CONNECTION WITH  OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.  THE PARENT, THE BORROWER AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER REGARDING THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.

 

Section 13.5.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Parent or the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

85

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment or a Loan, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its Commitment or the Loans at the time owing to it.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, to an Affiliate of a Lender or to an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan if such assignment is to a Person that is not already a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

 

(iv)          Assignment and Assumption; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

86

--------------------------------------------------------------------------------


 

(v)                                 No Assignment to Certain Person.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries (except as permitted by Section 13.5.(g)) or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all

 

87

--------------------------------------------------------------------------------


 

purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Parent, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of their respective Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 13.6. that adversely affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.8. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.8. with respect to any Participant.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

88

--------------------------------------------------------------------------------


 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  Borrower Buybacks.  Notwithstanding
anything in this Agreement to the contrary, any Lender may, at any time, assign
all or a portion of its Loans on a non-pro rata basis to the Borrower or any of
its Subsidiaries or Affiliates in accordance with the procedures set forth on
Exhibit I, pursuant to an offer made available to all Lenders on a pro rata
basis (a “Dutch Auction”), subject to the following limitations:

 

(i)                                     The Borrower and any such Subsidiary or
Affiliate to which such assignment is made, as applicable, shall represent and
warrant, as of the date of the launch of the Dutch Auction and on the date of
any such assignment, that neither it, its Affiliates nor any of its respective
directors or officers has any Excluded Information that has not been disclosed
to the Lenders generally (other than to the extent any such Lender does not wish
to receive material non-public information with respect to the Borrower or such
Subsidiary or Affiliate or any of their respective securities) prior to such
date;

 

(ii)                                  immediately and automatically, without any
further action on the part of the Borrower or any of its Subsidiaries or
Affiliates, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of such assignment of Loans from a Lender to the Borrower or its
Subsidiaries or Affiliates, as applicable, such Loans and all rights and
obligations as a Lender related thereto shall, for all purposes under this
Agreement, the other Loan Documents and otherwise, be deemed to be irrevocably
prepaid, terminated, extinguished, cancelled and of no further force and effect
and the Borrower (or any such Subsidiary or Affiliate to which such assignment
is made, as applicable) shall neither obtain nor have any rights as a Lender
hereunder or under the other Loan Documents by virtue of such assignment; and

 

(iv)                              no Default or Event of Default shall have
occurred and be continuing before or immediately after giving effect to such
assignment.

 

Section 13.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or in any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Parent, the Borrower, any
other Loan Party or any other Subsidiary of any terms of this Agreement or such
other Loan Document may be waived, and (iv) the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Administrative Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.

 

(b)                                 Additional Lender Consents.  In addition to
the forgoing requirements, no amendment, waiver or consent shall:

 

(i)                                     increase (or reinstate) the Commitment
of a Lender or subject a Lender to any additional obligations without the
written consent of such Lender;

 

89

--------------------------------------------------------------------------------


 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender hereunder or postpone any date fixed for payment thereof without the
written consent of such Lender;

 

(iv)                              modify the definition of “Availability
Period”, “Availability Termination Date”, “Termination Date” or otherwise
postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations (including the waiver
of any Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due), in each case, without the written consent of each
Lender;

 

(v)                                 modify the definition of “Pro Rata Share” or
amend or otherwise modify the provisions of Section 3.2., in each case, without
the written consent of each Lender;

 

(vi)                              amend this Section or amend the definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section, in each case, without the
written consent of each Lender;

 

(vii)                           modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, in each case, without the written consent of each Lender;

 

(viii)                        modify any provision of a Loan Document the
modification of which expressly requires the consent of all Lenders or all
Lenders directly affected by such modification, in each case, without the
written consent of all Lenders or all such directly affected Lenders, as the
case may be;

 

(ix)                              release any Guarantor from its obligations
under the Guaranty except as contemplated by Section 8.15., without the written
consent of each Lender; or

 

(x)                                 waive a Default or Event of Default under
Section 11.1.(a) or Section 11.1.(b), in each case, without the written consent
of each Lender directly affected thereby.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased, reinstated or extended
without the written consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by

 

90

--------------------------------------------------------------------------------


 

its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the written consent of such Defaulting Lender.  Except as
otherwise provided in Section 12.5., no course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon any Loan Party shall entitle such
Loan Party to other or further notice or demand in similar or other
circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 13.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders.  Any such amendment shall become effective without any
further action or consent of any other party to this Agreement.

 

Section 13.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Administrative Agent or any Lender to any Lender,
the Borrower, any Subsidiary or any other Loan Party.  Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower or the Parent to review or inform the Borrower or the Parent of any
matter in connection with any phase of the business or operations of the
Borrower or the Parent.

 

Section 13.8.  Confidentiality.

 

The Administrative Agent and each Lender shall maintain the confidentiality of
all Information (as defined below) but in any event may make disclosure: (a) to
its Affiliates and to its and its Affiliates’ other respective Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any Specified Derivatives Contract)
or the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Affiliate of the Administrative Agent or any Lender on a

 

91

--------------------------------------------------------------------------------


 

nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loan Documents; and (k) with the consent of the Borrower. 
Notwithstanding the foregoing, the Administrative Agent and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender on a nonconfidential basis prior to disclosure
by the Borrower, any other Loan Party, any other Subsidiary or any Affiliate,
provided that, in the case of any such information received from the Borrower,
any other Loan Party, any other Subsidiary or any Affiliate after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 13.9.  Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, and
shall pay or reimburse any such Indemnified Party for, any and all losses,
claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Borrower, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees; provided, however, that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence,

 

92

--------------------------------------------------------------------------------


 

bad faith or willful misconduct of such Indemnified Party or (ii) resulted from
any dispute solely between and among Indemnified Parties that does not arise
from an act or omission by any Loan Party or any of its Affiliates (other than
with respect to a claim against an Indemnified Party acting in its capacity as
Administrative Agent or arranger or similar role under the Loan Documents);
provided, that this Section 13.9.(a) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising under any non-Tax claim.

 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law.

 

(c)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 13.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 5.1., 5.4., 12.7.,
13.2. and 13.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.  The Administrative Agent agrees
to furnish to the Borrower, upon the Borrower’s request and at the Borrower’s
sole cost and expense, any release, termination, or other agreement or document
evidencing the foregoing termination.  The provisions of Section 13.9 shall
survive termination of this Agreement for a period of one year.

 

Section 13.11.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

93

--------------------------------------------------------------------------------


 

Section 13.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similiar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 13.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 13.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.16.  Limitation of Liability.

 

None of the Administrative Agent or any Lender, or any Related Party shall have
any liability with respect to, and each of the Parent and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letters, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent or any Lender or any of the Administrative Agent’s
or any Lender’s affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents, the
Fee Letters, or any of the transactions contemplated by this Agreement or
financed hereby.  No Indemnified Party referred to in Section 13.9. shall be
liable for damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent resulting from such Indemnified Party’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment).

 

Section 13.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.  To the extent any term of this Agreement
is inconsistent with a term of any other Loan Document to

 

94

--------------------------------------------------------------------------------


 

which the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency.

 

Section 13.18.  Construction.

 

The Administrative Agent, the Parent, the Borrower and each Lender acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Administrative Agent,
the Parent, the Borrower and each Lender.

 

Section 13.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.20.  New York Mortgages.

 

(a)                                 Generally.  The parties hereto acknowledge
and agree that as an accommodation to the Parent and the Borrower, the
Administrative Agent and the Lenders may, from time to time, in their sole
discretion, accept the benefits of Mortgages encumbering real property located
in the State of New York assigned from time to time pursuant to the terms of
this Section to the Administrative Agent, for its benefit and the benefit of the
Lenders (any such Mortgage a “New York Mortgage”).  Any Lender’s agreement to
accept the benefit of a New York Mortgage in its sole discretion will be subject
to, among other things, such Lender’s determination that the real property
subject to such Mortgage is not in a special flood hazard area.

 

(b)                                 Assignment of New York Mortgages.  In
connection with the acceptance of the benefits of a New York Mortgage by the
Administrative Agent and the Lenders, the Borrower shall cause to be delivered
to the Administrative Agent each of the following, in form and substance
satisfactory to the Administrative Agent:

 

(i)                                     the originals (or if not available,
copies) of each outstanding promissory note evidencing the Indebtedness secured
by such New York Mortgage, duly endorsed (by allonge or otherwise) to the order
of the Administrative Agent (collectively, “Existing New York Notes”);

 

(ii)                                  an amended and restated promissory note
(each a “Restated New York Note”) which amends, restates and, if applicable,
consolidates the applicable Existing New York Notes, which (x) shall be payable
to the order of the Administrative Agent for the benefit of itself and the
Lenders, (y) shall be in an initial aggregate principal amount equal to the
principal amount of Loans advanced hereunder in connection with the transfer of
such Existing New York Notes to the Administrative Agent for the benefit of
itself and the Lenders and (z) shall incorporate by reference all of the
applicable terms and conditions of this Agreement and the other Loan Documents;

 

(iii)                               a copy of such New York Mortgage, including
all amendments thereto, showing all recording information thereon certified to
the knowledge of an authorized officer of the Borrower as being true, correct
and complete;

 

95

--------------------------------------------------------------------------------


 

(iv)                              an assignment of such New York Mortgage, in
recordable form, executed by each holder of the Indebtedness secured by such New
York Mortgage (or an authorized agent acting on behalf of each such holder);

 

(v)                                 a modification to such New York Mortgage
executed by the applicable Loan Parties, such modification, among other things,
to modify such New York Mortgage (x) to provide that it secures the applicable
Restated New York Note, (y) to provide that the maximum principal sum of
Obligations secured by such New York Mortgage at execution or in the future
shall not exceed the initial principal amount of the applicable Restated New
York Note and (z) to include language reasonably satisfactory to the
Administrative Agent to the effect that payments in respect of the Obligations
shall not be deemed to reduce the amount of the Obligations secured by such New
York Mortgage until such time as the outstanding principal amount of the
Obligations shall have been reduced to the initial principal amount of the
applicable Restated New York Note;

 

(vi)                              terminations of, or assignments and
modifications to, any assignment of leases and rents, financing statements and
any other document, instrument or agreement securing the Indebtedness secured by
such New York Mortgage, as the Administrative Agent may reasonably request;

 

(vii)                           a copy of any environmental assessment report on
the Property subject to such New York Mortgage available to the Borrower, and if
reasonably requested by the Administrative Agent, reliance letters from the
environmental engineering firms performing such assessments addressed to the
Administrative Agent and the Lenders; provided, however, if such a reliance
letter is not provided, the Administrative Agent and the Lenders shall have no
obligation to accept an assignment of such New York Mortgage;

 

(viii)                        and environmental indemnity agreement executed by
the Borrower, the Parent and any other Loan Party that owns or leases the
Property encumbered by such New York Mortgage in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and in a form reasonably
acceptable to the Administrative Agent; and

 

(ix)                              such other documents, agreements and
instruments as the Administrative Agent and the Lenders may reasonably request.

 

(c)                                  Release of New York Mortgages.
Notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, including without limitation, Section 13.7., (i) upon the
Borrower’s written request and at the Borrower’s sole cost and expense, the
Administrative Agent shall release any or all of the New York Mortgages or
assign any or all of the New York Mortgages to any Person requested by the
Borrower (any such assignment to be without recourse or warranty whatsoever) and
(ii) the Administrative Agent may in its discretion, and shall at the direction
of the Requisite Lenders, release any or all of the New York Mortgages if the
Administrative Agent has, or the Requisite Lenders have, reasonably determined
that holding any of such New York Mortgages could be detrimental to the
Administrative Agent or the Lenders, and so long as the Administrative Agent
shall have given the Borrower written notice at least 5 days prior to any such
release; provided, however, the Administrative Agent shall not be required to
give any such prior notice to the Borrower if the Administrative Agent, in its
sole discretion, has determined that delay of such release would be detrimental
to the Administrative Agent or the Lenders.

 

(d)                                 Indemnity. Not in limitation of any of the
Borrower’s obligations under Section 13.2. or 13.10., the Borrower shall and
hereby agrees to indemnify, defend and hold harmless the Administrative

 

96

--------------------------------------------------------------------------------


 

Agent, each Lender and each other Indemnified Party from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any Indemnity Proceeding which is in any
way related directly or indirectly to (i) the failure of any Person to pay any
recording tax payable pursuant to N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253 et
seq. or other Applicable Laws of the State of New York or any political
subdivision of such State or (ii) any New York Mortgage.

 

(e)           The Borrower represents and warrants that no Property encumbered
by a New York Mortgage is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards.

 

Section 13.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signatures on Following Pages]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWER:

 

 

 

DiamondRock Hospitality Limited Partnership

 

 

 

By:

DiamondRock Hospitality Company, its sole General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sean M. Mahoney

 

 

 

Name:

Sean M. Mahoney

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

PARENT:

 

 

 

DIAMONDROCK HOSPITALITY COMPANY

 

 

 

 

 

 

 

By:

/s/ Sean M. Mahoney

 

 

Name:

Sean M. Mahoney

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with DiamondRock Hospitality Limited
Partnership]

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ James Komperda

 

 

Name:

James Komperda

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with DiamondRock Hospitality Limited
Partnership]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Katie Chowdry

 

 

Name:

Katie Chowdry

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with DiamondRock Hospitality Limited
Partnership]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name:

T. Barrett Vawter

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with DiamondRock Hospitality Limited
Partnership]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Timothy J. Tillman

 

 

Name:

Timothy J. Tillman

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with DiamondRock Hospitality Limited
Partnership]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name:

Suzanne E. Pickett

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with DiamondRock Hospitality Limited
Partnership]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael Chlopak

 

 

Name:

Michael Chlopak

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

KeyBank, National Association

 

$

25,000,000

 

PNC Bank, National Association

 

$

25,000,000

 

Regions Bank

 

$

25,000,000

 

U.S. Bank National Association

 

$

15,000,000

 

Bank of Amercia, N.A.

 

$

5,000,000

 

Citibank, N.A.

 

$

5,000,000

 

TOTAL

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

List of Loan Parties

 

DiamondRock Hospitality Limited Partnership

 

Borrower

DiamondRock Hospitality Company

 

Parent

 

 

 

Bloodstone TRS, Inc.

 

Guarantor

DiamondRock Alpharetta Owner, LLC

 

Guarantor

DiamondRock Alpharetta Tenant, LLC

 

Guarantor

DiamondRock Bethesda Owner Limited Partnership

 

Guarantor

DiamondRock Bethesda Tenant, LLC

 

Guarantor

DiamondRock Boston Broad Street Owner, LLC

 

Guarantor

DiamondRock Boston Broad Street Tenant, LLC

 

Guarantor

DiamondRock Burlington Owner, LLC

 

Guarantor

DiamondRock Burlington Tenant, LLC

 

Guarantor

DiamondRock Charleston Owner, LLC

 

Guarantor

DiamondRock Charleston Tenant, LLC

 

Guarantor

DiamondRock Chelsea Owner, LLC

 

Guarantor

DiamondRock Chelsea Tenant, LLC

 

Guarantor

DiamondRock Chicago Conrad Owner, LLC

 

Guarantor

DiamondRock Chicago Conrad Tenant, LLC

 

Guarantor

DiamondRock Chicago Owner, LLC

 

Guarantor

DiamondRock Chicago Tenant, LLC

 

Guarantor

DiamondRock Denver Downtown Owner, LLC

 

Guarantor

DiamondRock Denver Downtown Tenant, LLC

 

Guarantor

DiamondRock FL Owner, LLC

 

Guarantor

DiamondRock FL Tenant, LLC

 

Guarantor

DiamondRock HB Owner, LLC

 

Guarantor

DiamondRock HB Tenant, LLC

 

Guarantor

DiamondRock Key West North Owner, LLC

 

Guarantor

DiamondRock Key West North Tenant, LLC

 

Guarantor

DiamondRock KW South Owner, LLC

 

Guarantor

DiamondRock KW South Tenant, LLC

 

Guarantor

DiamondRock SF Sutter Street Owner, LLC

 

Guarantor

DiamondRock SF Sutter Street Tenant, LLC

 

Guarantor

DiamondRock Times Square Owner, LLC

 

Guarantor

DiamondRock Times Square Tenant, LLC

 

Guarantor

DiamondRock Vail Owner, LLC

 

Guarantor

DiamondRock Vail Tenant, LLC

 

Guarantor

 

Accommodation Subsidiaries are noted in italics.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

Initial Unencumbered Borrowing Base Properties

 

Property

Atlanta Marriott Alpharetta

Gwen Chicago

Courtyard Denver Downtown

Hilton Burlington

Hilton Garden Inn Times Square Central

Renaissance Charleston

Fort Lauderdale Westin

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(b) (1)

 

Ownership Structure

 

PART I

 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

Bloodstone TRS, Inc.

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

CA, MA, SC(2)

DiamondRock Acquisition, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

N/A

DiamondRock Alpharetta Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

GA

DiamondRock Alpharetta Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

GA

DiamondRock Bethesda General, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

MD

DiamondRock Bethesda Limited, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

MD

DiamondRock Bethesda Owner Limited Partnership (f/k/a Rock Spring Hotel Owner
Limited Partnership)

 

Maryland

 

DiamondRock Bethesda General, LLC

DiamondRock Bethesda Limited, LLC

 

1%
(GP Interest )


99%
(LP Interest)

 

Significant

 

N/A

DiamondRock Bethesda Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

MD

DiamondRock Boston Broad Street Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

MA

DiamondRock Boston Broad Street Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

MA

DiamondRock Boston Expansion Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

MA

 

--------------------------------------------------------------------------------

(1)  Accommodation Subsidiaries are noted in italics.

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock Boston Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

MA

DiamondRock Boston Retail Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

MA

DiamondRock Boston Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

MA

DiamondRock Burlington Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

VT

DiamondRock Burlington Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

VT

DiamondRock Cayman Islands, Inc.

 

Cayman Islands

 

DiamondRock Frenchman’s Holdings, LLC

 

100%

 

N/A

 

N/A

DiamondRock Charleston Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

SC

DiamondRock Charleston Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

SC

DiamondRock Chelsea Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

NY

DiamondRock Chelsea Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

NY

DiamondRock Cherry Creek Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CO

DiamondRock Cherry Creek Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CO

DiamondRock Chicago Conrad Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

IL

DiamondRock Chicago Conrad Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

IL

DiamondRock Chicago Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

IL

DiamondRock Chicago Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

IL

DiamondRock DC Holdings, LLC

 

Delaware

 

DiamondRock Hospitality Limited  Partnership

 

100%

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock DC M Street Owner, LLC

 

Delaware

 

DiamondRock DC Holdings, LLC

 

100%

 

Excluded

 

DC

DiamondRock DC M Street Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

DC

DiamondRock Denver Downtown Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

CO

DiamondRock Denver Downtown Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CO

DiamondRock East 40th Street NYC Owner Holdings, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

NY

DiamondRock East 40th Street NYC Owner, LLC

 

Delaware

 

DiamondRock East 40th Street NYC Owner Holdings, LLC

 

100%

 

Excluded

 

NY

DiamondRock East 40th Street NYC Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

NY

DiamondRock FL Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

FL

DiamondRock FL Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

FL

DiamondRock Frenchman’s Holdings, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Foreign

 

N/A

DiamondRock Frenchman’s Owner, Inc.

 

U.S. Virgin Islands

 

DiamondRock Cayman Islands, Inc.

 

100%

 

Foreign

 

N/A

DiamondRock HB Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

CA

DiamondRock HB Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CA

DiamondRock Hospitality Limited Partnership

 

Delaware

 

DiamondRock Hospitality Company

DiamondRock Hospitality, LLC

 

1%
(GP interest)

99%
(LP interest)

 

Material

 

CA & MA

DiamondRock Hospitality, LLC

 

Delaware

 

DiamondRock Hospitality Company

 

100%

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock Key West North Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

FL

DiamondRock Key West North Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

FL

DiamondRock KW South Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

FL

DiamondRock KW South Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

FL

DiamondRock LAX Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CA

DiamondRock LAX Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CA

DiamondRock Manhattan/Midtown East Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

NY

DiamondRock Manhattan/Midtown East Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

NY

DiamondRock Minneapolis Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

MN

DiamondRock Minneapolis Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc

 

100%

 

Excluded

 

MN

DiamondRock NY Lex Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

NY

DiamondRock NY Lex Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc

 

100%

 

Excluded

 

NY

DiamondRock Orlando Airport Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

FL

DiamondRock Orlando Airport Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

FL

DiamondRock Salt Lake City Fee Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

UT

DiamondRock Salt Lake Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

UT

DiamondRock Salt Lake Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

UT

DiamondRock San Diego Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CA

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock San Diego Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CA

DiamondRock SF Sutter Street Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

CA

DiamondRock SF Sutter Street Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CA

DiamondRock Sonoma Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CA

DiamondRock Sonoma Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CA

DiamondRock Times Square Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

NY

DiamondRock Times Square Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

NY

DiamondRock Torrance Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

CA

DiamondRock Torrance Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

CA

DiamondRock Vail Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

CO

DiamondRock Vail Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CO

DRH Worthington Owner General, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

TX

DRH Worthington Owner Limited, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

N/A

DRH Worthington Owner Limited Partnership

 

Delaware

 

DRH Worthington
Owner General, LLC

DRH Worthington
Owner Limited, LLC

 

1%
(GP interest)

99%
(LP interest)

 

Excluded

 

TX

DRH Worthington Tenant General, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

TX

DRH Worthington Tenant Limited, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DRH Worthington Tenant Limited Partnership

 

Delaware

 

DRH Worthington Tenant General, LLC

DRH Worthington Tenant Limited, LLC

 

1%
(GP interest)

99%
(LP interest)

 

Excluded

 

TX

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(b)

 

Unconsolidated Affiliates

 

PART II

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(f)

 

Title to Properties; Occupancy Rates and Liens

 

Part I

 

Property

 

Occupancy Rate(2),(3)

 

Atlanta Marriott Alpharetta

 

72.9

%

Bethesda Marriott Suites

 

66.7

%

Chicago Marriott Downtown Magnificent Mile

 

74.2

%

The Gwen Chicago

 

74.7

%

Courtyard Denver Downtown

 

79.5

%

Courtyard New York Manhattan/Fifth Avenue

 

89.5

%

Courtyard New York Manhattan/Midtown East

 

90.6

%

Frenchman’s Reef & Morning Star Marriott Beach Resort

 

82.8

%

Hilton Boston

 

83.8

%

Hilton Burlington

 

78.2

%

Hilton Garden Inn Chelsea

 

95.3

%

Hilton Garden Inn New York City/Times Square Central

 

97.2

%

Hilton Minneapolis

 

77.6

%

Hotel Rex

 

82.8

%

Inn at Key West

 

84.3

%

J.W. Marriott Cherry Creek

 

81.4

%

Lexington Hotel, New York

 

93.3

%

Orlando Airport Marriott

 

78.9

%

Renaissance Charleston Hotel

 

88.4

%

Renaissance Worthington Hotel Fort Worth

 

69.6

%

Salt Lake City Marriott Downtown

 

71.1

%

Sheraton Suites Key West

 

80.1

%

Shorebreak Hotel

 

79.7

%

The Lodge at Sonoma Renaissance Resort & Spa

 

82.7

%

Vail Marriott Mountain Resort & Spa

 

66.2

%

Westin Boston Waterfront

 

78.7

%

Westin Fort Lauderdale Beach Resort

 

85.7

%

Westin San Diego

 

85.2

%

Westin Washington D.C. City Center

 

83.7

%

 

Part II

 

Liens in Existence on the Agreement Date

 

--------------------------------------------------------------------------------

(2)  Trailing twelve month occupancy as of December 31, 2015.

 

(3)  Reported occupancy reflects the period for which each asset was owned by
the Company.

 

--------------------------------------------------------------------------------


 

See Schedule 7.1(g): Existing Indebtedness and Total Indebtedness

SCHEDULE 7.1(g)

 

Indebtedness and Guaranties

 

Property

 

Current Amount
of Debt as of the
Closing Date

 

Secured
or Unsecured

 

Mortgage Loan Indebtedness

 

 

 

 

 

Courtyard New York Manhattan/Fifth Avenue

 

$

48,080,145

 

Secured

 

Courtyard New York Manhattan/Midtown East

 

$

86,000,000

 

Secured

 

Hilton Minneapolis

 

$

89,676,077

 

Secured

 

JW Marriott Denver at Cherry Creek

 

$

65,000,000

 

Secured

 

Lexington Hotel New York

 

$

173,368,000

 

Secured

 

Renaissance Worthington Hotel Forth Worth

 

$

85,000,000

 

Secured

 

Salt Lake City Marriott Downtown

 

$

59,357,780

 

Secured

 

The Lodge at Sonoma, a Renaissance Resort & Spa

 

$

29,289,353

 

Secured

 

Westin Boston Waterfront Hotel

 

$

203,654,821

 

Secured

 

Westin San Diego

 

$

67,184,098

 

Secured

 

Westin Washington, D.C. City Center

 

$

68,141,944

 

Secured

 

 

 

 

 

 

 

Guaranty Indebtedness

 

 

 

 

 

Limited Payment Guaranty by DiamondRock Hospitality Limited Partnership related
to DiamondRock NY Lex Owner, LLC Loan Agreement

 

$

25,500,000

 

Unsecured

 

 

 

 

 

 

 

Completion Guaranty by DiamondRock Hospitality Limited Partnership related to
DiamondRock Boston Owner, LLC and DiamondRock Boston Retail Owner Loan
Agreement(4)

 

N/A

 

Unsecured

 

 

 

 

 

 

 

Other Indebtedness

 

 

 

 

 

Senior Unsecured Credit Facility

 

$

20,000,000

 

Unsecured

 

 

 

 

 

 

 

Term Loan

 

$

100,000,000

 

Unsecured

 

 

--------------------------------------------------------------------------------

(4)  This Completion Guaranty guarantees the completion of waterproof
remediation work required for the Boston Westin plaza. The construction costs
are estimated to be in the range of $6 million to $9 million which is dependent
upon the final scope of the remediation project.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(h)

 

Material Contracts

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(i)

 

Litigation

 

None

 

--------------------------------------------------------------------------------


 

[g105852km31i001.gif]EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of
[the][any] Assignor (in its capacity as a Lender)][the respective Assignors (in
their respective capacities as Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

A-2

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

 

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender]

 

 

 

2.                                      Assignee[s]:

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.                                      Borrower(s):

 

DiamondRock Hospitality Limited Partnership

 

 

 

4.                                      Administrative Agent:

KeyBank National Association, as the administrative agent under the Credit
Agreement

 

 

5.                                      Credit Agreement:

The $100,000,000.00 Term Loan Agreement dated as of May 3, 2016, among
DiamondRock Hospitality Limited Partnership, Diamondrock Hospitality Company,
the Lenders parties thereto, and KeyBank National Association, as Administrative
Agent.

 

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned
(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:

 

                     ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Fill in the appropriate terminology for the
type of facility under the Credit Agreement that are being assigned under this
Assignment.

 

(8)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(10)                          To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

A-3

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S](12)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(11)                          Add additional signature blocks as needed.

 

(12)                          Add additional signature blocks as needed.

 

A-4

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:](14)

 

 

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

[RELEVANT PARTY](15)

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(13)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(14)                          Include signature of the Borrower only if required
under Section 13.5.(b) of the Credit Agreement.

 

(15)                          To be added only if the consent of the other
parties is required by the terms of the Credit Agreement.

 

A-5

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                  ](16)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1 or 9.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor, or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in

 

--------------------------------------------------------------------------------

(16)                          Describe Credit Agreement at option of
Administrative Agent.

 

A-6

--------------------------------------------------------------------------------


 

taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY (this “Guaranty”) dated as of May 3, 2016, is executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of May 3, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among DiamondRock
Hospitality Limited Partnership (the “Borrower”), DiamondRock Hospitality
Company (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Administrative Agent,
for its benefit and the benefit of the Lenders, and the other parties thereto,
and the Specified Derivatives Providers (the Administrative Agent, the Lenders
and the Specified Derivatives Providers, each individually a “Guarantied Party”
and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Parent, the Borrower and/or
Subsidiaries of the Parent;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Guarantied Parties
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including without limitation, the repayment of all principal
of the Loans and the payment of all interest, Fees, charges,

 

B-1

--------------------------------------------------------------------------------


 

attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith; (b) all existing or future payment
and other obligations owing by any Loan Party under any Specified Derivatives
Contract (other than any Excluded Swap Obligation); (c) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (d) all
reasonable expenses, including, without limitation, reasonable attorneys’ fees
and disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (e) all other Guaranteed Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor:  (a)  to pursue
any right or remedy the Guarantied Parties may have against the Borrower, any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Guarantied Parties
which may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, any Specified Derivatives Contract or any other document, instrument
or agreement evidencing or relating to any Guarantied Obligations (the
“Guarantied Documents”), or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, any Guarantied Document or any assignment or transfer of any
Guarantied Document;

 

(b)                                 any lack of validity or enforceability of
any Guarantied Document or any assignment or transfer of any Guarantied
Document;

 

(c)                                  any furnishing to any of the Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

B-2

--------------------------------------------------------------------------------


 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                   any act or failure to act by the Borrower,
any other Loan Party or any other Person which may adversely affect such
Guarantor’s subrogation rights, if any, against the Borrower, any other Loan
Party or any other Person to recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guarantied Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Loan Party or any other Person with respect to the
liabilities of the Borrower or any other Loan Party to any of the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set-off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by the Borrower, any other Loan
Party, or any other Person against any Guarantied Party;

 

(k)                                 any statement, representation or warranty
made or deemed to be made by or on behalf of the Borrower, any Guarantor or any
other Loan Party under any Guarantied Document, or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect;

 

(l)                                     any change in the corporate existence,
structure, or ownership of the Borrower or any other Loan Party; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guarantied
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise:  (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement any Guarantied Document; (c) sell, exchange, release
or otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Guarantied Parties shall elect.

 

B-3

--------------------------------------------------------------------------------


 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guarantied Documents, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower or any other Loan Party, such
Guarantor shall be subrogated to the rights of the payee against the Borrower or
such other Loan Party; provided, however, that such Guarantor shall not enforce
any right or receive any payment by way of subrogation or otherwise take any
action in respect of any other claim or cause of action such Guarantor may have
against the Borrower or such other Loan Party arising by reason of any payment
or performance by such Guarantor pursuant to this Guaranty, unless and until all
of the Guarantied Obligations have been indefeasibly paid and performed in
full.  If any amount shall be paid to such Guarantor on account of or in respect
of such subrogation rights or other claims or causes of action, such Guarantor
shall hold such amount in trust for the benefit of the Guarantied Parties and
shall forthwith pay such amount to the Administrative Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the
Administrative Agent as collateral security for any Guarantied Obligations
existing.

 

B-4

--------------------------------------------------------------------------------


 

Section 11.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment.  The payment obligations of any Guarantor
under this Section shall be subordinate and subject in right of payment to the
Guarantied Obligations until such time as the Guaranteed Obligations have been
paid in full and the Commitments have expired or terminated, and none of the
Guarantors shall exercise any right or remedy under this Section against any
other Guarantor until such Obligations have been indefeasibly paid and performed
in full and the Commitments have expired or terminated.  Subject to Section 10
of this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against the Borrower or any other Loan Party in
respect of any payment of Guarantied Obligations.  Notwithstanding the
foregoing, all rights of contribution against any Guarantor shall terminate from
and after such time, if ever, that such Guarantor shall cease to be a Guarantor
in accordance with the applicable provisions of the Loan Documents.  For
purposes of this Section, the following terms have the indicated meanings:

 

(a)                                 “Excess Payment” means the amount paid by
any Guarantor in excess of its Ratable Share of any Guarantied Obligations.

 

(b)                                 “Ratable Share” means, for any Guarantor in
respect of any payment of Obligations, the ratio (expressed as a percentage) as
of the date of such payment of Guarantied Obligations of (i) the amount by which
the aggregate present fair salable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Obligations, any Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to
have been a Guarantor on the date of such payment and the financial information
for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.

 

(c)                                  “Contribution Share” means, for any
Guarantor in respect of any Excess Payment made by any other Guarantor, the
ratio (expressed as a percentage) as of the date of such Excess Payment of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Loan Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.

 

B-5

--------------------------------------------------------------------------------


 

Section 12.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 13.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant (but not
Affiliates of such Participant) at any time during the continuance of an Event
of Default, without any prior notice to such Guarantor or to any other Person,
any such notice being hereby expressly waived, but in the case of a Guarantied
Party (other than the Administrative Agent), an Affiliate of a Guarantied Party
(other than the Administrative Agent), or a Participant (but not Affiliates of a
Participant) subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion to the fullest extent
permitted by law, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by a Guarantied Party, an Affiliate
of a Guarantied Party, or such Participant (but not Affiliates of such
Participant) to or for the credit or the account of such Guarantor against and
on account of any of the Guarantied Obligations, although such obligations shall
be contingent or unmatured. Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.  Each Lender agrees to notify the Borrower and such
Guarantor after any such set off made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such set off.

 

Section 14.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower or any other Loan Party to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower or any other Loan Party (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, no Guarantor shall
accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower or any other Loan Party on account of or
in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 15.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties) shall be determined

 

B-6

--------------------------------------------------------------------------------


 

in any such Proceeding are referred to as the “Avoidance Provisions”. 
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Guarantied Parties hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Guarantied
Parties that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 16.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 17.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 18.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR OR ANY OF THE GUARANTIED
PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTIED PARTIES AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS AND EACH GUARANTIED
PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR OR ANY GUARANTIED PARTY, PERTAINING DIRECTLY OR INDIRECTLY
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN

 

B-7

--------------------------------------------------------------------------------


 

SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH GUARANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GUARANTOR AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.  SHOULD A GUARANTOR
FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THIRTY DAYS AFTER THE MAILING THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN
DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT
BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
GUARANTIED DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS GUARANTY.

 

Section 19.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of such Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 20.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 21.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms.

 

Section 22.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be

 

B-8

--------------------------------------------------------------------------------


 

deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Guarantied Documents, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.

 

Section 23.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 24.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor,
subject to Section 13.6. of the Credit Agreement.

 

Section 25.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 5:00 p.m. Eastern
time on the date of demand therefor.

 

Section 26.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Guarantied Documents,
as applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered, when delivered; provided, however,
that any notice of a change of address for notices shall not be effective until
received.

 

Section 27.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 28.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 29.  Limitation of Liability.  None of the Administrative Agent, nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,

 

B-9

--------------------------------------------------------------------------------


 

indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by this Guaranty or any of the other Guarantied Documents.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of the Administrative Agent’s or any
other Guarantied Party’s Affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Guaranty, any of the other
Guarantied Documents, or any of the transactions contemplated thereby.

 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

 

Section 31.  Release of Guarantor.  If expressly permitted by the Credit
Agreement, a Guarantor may be released from this Guaranty in accordance with the
terms of the Credit Agreement.

 

Section 32.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act

 

Section 33.            Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(b)           As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Credit Agreement, (c) with respect to (i) 

B-10

--------------------------------------------------------------------------------


 

any Specified Derivatives Obligations between any Loan Party (other than the
Borrower) and any Specified Derivatives Provider, the Borrower and (ii) the
payment and performance by each other Loan Party of its obligations under the
Guaranty with respect to all Swap Obligations, the Borrower, and (d) the
successors and permitted assigns of the foregoing.

 

(c)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o DiamondRock Hospitality Limited Partnership

 

3 Bethesda Metro Center, Suite 1500

 

Bethesda, Maryland 20814

 

Attention: Chief Financial Officer and General Counsel

 

Telephone: 240-744-1190

 

Telecopy: 240-744-1199

 

B-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             ,     , executed and delivered
by                       , a               (the “New Guarantor”) in favor of
KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of May 3, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among DiamondRock
Hospitality Limited Partnership (the “Borrower”), DiamondRock Hospitality
Company (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto, for its benefit and the benefit of the other
Guarantied Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Parent, the Borrower and/or
Subsidiaries of the Parent;

 

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Guarantied
Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of May 3, 2016 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty.  Without
limiting the generality of the foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-12

--------------------------------------------------------------------------------


 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

c/o DiamondRock Hospitality Limited Partnership

 

 

 

 

 

 

Attention:

 

 

Telecopier:

()

 

 

Telephone:

()

 

 

 

 

Accepted:

 

 

 

 

 

KEYBANK NATIONAL

 

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TERM NOTE

 

$

, 20    

 

FOR VALUE RECEIVED, the undersigned, DIAMONDROCK HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”) hereby unconditionally promises to pay to the order of
                            or registered assigns (the “Lender”), in care of
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), to KeyBank National Association, 127 Public Square, Cleveland, Ohio
44114, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of                    
AND    /100 DOLLARS ($             ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Loans made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender.

 

This Term Note (this “Note”) is one of the “Notes” referred to in the Term Loan
Agreement dated as of May 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, DiamondRock Hospitality Company (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof.  Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of Loans
evidenced by this Note by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, (b) permits the prepayment of the Loans evidenced by this Note
by the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the maturity of the Loans evidenced by this Note upon the
occurrence of certain specified events.

 

Except as permitted by Section 13.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

By:

 

 

 

 

     Name:

 

 

     Title:

 

 

C-2

--------------------------------------------------------------------------------


 

 

SCHEDULE OF LOANS

 

This Note evidences Loans made under the within-described Credit Agreement to
the Borrower, on the dates, in the principal amounts, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

 

Date of Loan

 

Principal Amount
of Loan

 

Amount Paid or
Prepaid

 

Unpaid
Principal Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

                                          , 20

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  James Komperda

Telecopier:            (770) 510-2195

Telephone:            (770) 510-2160

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  Tiffanie Grayson

Telecopier:            (216) 370-6206

Telephone:            (770) 510-2146

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of May 3, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among DiamondRock Hospitality Limited Partnership
(the “Borrower”), DiamondRock Hospitality Company (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Loans to
the Borrower in an aggregate principal amount equal to $                   .

 

2.                                      The Borrower requests that such Loans be
made available to the Borrower on             , 20  .

 

3.                                      The Borrower hereby requests that the
requested Loans all be of the following Type:

 

[Check one box only]

 

 

o    Base Rate Loans

 

o    LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o            1 month

 

 

o            3 months

 

 

o            6 months

 

 

D-1

--------------------------------------------------------------------------------


 

4.                                      The proceeds of this borrowing of Loans
will be used for the following purpose:

 

 

.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of Loans be made available to the Borrower by wire transfer in
immediately available funds to:

 

[insert wire instructions for Borrower’s account].

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans
and after giving effect thereto, (a) no Default or Event of Default exists or
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Loans contained in
Article VI. of the Credit Agreement will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Loans are made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

By:

 

 

 

 

     Name:

 

 

     Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONTINUATION

 

                                          , 20

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  James Komperda

Telecopier:            (770) 510-2195

Telephone:            (770) 510-2160

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  Tiffanie Grayson

Telecopier:            (216) 370-6206

Telephone:            (770) 510-2146

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of May 3, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among DiamondRock Hospitality Limited Partnership
(the “Borrower”), DiamondRock Hospitality Company (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                      The proposed date of such Continuation
is             , 20  .

 

2.                                      The aggregate principal amount of Loans
subject to the requested Continuation is $                         and was
originally borrowed by the Borrower on             , 20  .

 

3.                                      The portion of such principal amount
subject to such Continuation is $                          .

 

4.                                      The current Interest Period for each of
the Loans subject to such Continuation ends on                 , 20  .

 

E-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

o            1 month

 

 

o            3 months

 

 

o            6 months

 

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the proposed date of the requested Continuation
and after giving effect thereto, (a) no Default or Event of Default exists or
will exist, and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

By:

 

 

 

 

     Name:

 

 

     Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION

 

       , 20  

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  James Komperda

Telecopier:            (770) 510-2195

Telephone:            (770) 510-2160

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  Tiffanie Grayson

Telecopier:            (216) 370-6206

Telephone:            (770) 510-2146

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of May 3, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among DiamondRock Hospitality Limited Partnership
(the “Borrower”), DiamondRock Hospitality Company (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The proposed date of such Conversion is
              , 20  .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

 

o

 

Base Rate Loans

 

 

o

 

LIBOR Loans

 

 

3.                                      The aggregate principal amount of Loans
subject to the requested Conversion is $                      and was originally
borrowed by the Borrower on             , 20  .

 

F-1

--------------------------------------------------------------------------------


 

4.                                      The portion of such principal amount
subject to such Conversion is $                   .

 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o

 

Base Rate Loans

 

 

o

 

LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

 

 

 

 

 

 

 

 

[Check one box only]

 

 

o

1 month

 

 

 

 

o

3 months

 

 

 

 

o

6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED
PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Term Loan Agreement dated as of May 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among DiamondRock Hospitality Limited Partnership (the
“Borrower”), DiamondRock Hospitality Company, each of the financial institutions
initially a signatory thereto together with their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as the Administrative
Agent (the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Term Loan Agreement dated as of May 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among DiamondRock Hospitality Limited Partnership (the
“Borrower”), DiamondRock Hospitality Company, each of the financial institutions
initially a signatory thereto together with their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as the Administrative
Agent (the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Term Loan Agreement dated as of May 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among DiamondRock Hospitality Limited Partnership (the
“Borrower”), DiamondRock Hospitality Company, each of the financial institutions
initially a signatory thereto together with their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as the Administrative
Agent (the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to Term Loan Agreement dated as of May 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among DiamondRock Hospitality Limited Partnership (the
“Borrower”), DiamondRock Hospitality Company, each of the financial institutions
initially a signatory thereto together with their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as the Administrative
Agent (the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

, 20

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  James Komperda

Telecopier:                                    (770) 510-2195

Telephone:                                   (770) 510-2160

 

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attn:  Tiffanie Grayson

Telecopier:                                    (216) 370-6206

Telephone:                                   (770) 510-2146

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of May 3, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among DiamondRock Hospitality Limited Partnership
(the “Borrower”), DiamondRock Hospitality Company (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies, in such person’s corporate and not individual capacity, to the
Administrative Agent and the Lenders that:

 

1.                                      The undersigned is the
[                           ] of the Parent.

 

2.                                      The undersigned has examined the books
and records of the Parent and the Borrower and has conducted such other
examinations and investigations as are reasonably necessary to provide this
Compliance Certificate.

 

3.                                      As of the date of this Compliance
Certificate, to the best of my knowledge, information and belief after due
inquiry, no Default or Event of Default exists and the Borrower and its
Subsidiaries are in compliance with all covenants under the Credit Agreement.
[if such is not the case, specify such Default, Event of Default or covenant
non-compliance and its nature, when it occurred and whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure].

 

H-1

--------------------------------------------------------------------------------


 

4.                                      Attached hereto as Schedule 1 are
reasonably detailed calculations establishing whether or not the Borrower and
its Subsidiaries were in compliance with the covenants contained in
Sections 10.1., 10.2. and 10.4. of the Credit Agreement.

 

5.                                      [Attached hereto as Schedule 2 is a list
of all Persons that are a Material Subsidiary or a Significant Subsidiary as of
the date hereof](1) [Attached hereto as Schedule 2 is a list of all Persons that
have become a Material Subsidiary or a Significant Subsidiary since the date of
the Compliance Certificate most recently delivered by the Borrower or the Parent
prior to the date hereof.]

 

6.                                      [Attached hereto as Schedule 3 is a
report of the Properties of the Parent, the Borrower and each of the other
Subsidiaries, including their Net Operating Income for the trailing four
(4) fiscal quarters most recently ending and mortgage debt as of the date
hereof, if any, in each case, as of the date hereof.](2) [Attached hereto as
Schedule 3 is a report of newly acquired Properties of the Parent, the Borrower
and each of the other Subsidiaries, including their Net Operating Income for the
trailing four (4) fiscal quarters ending         , purchase price, and principal
amount of the mortgage debt as of the date hereof, if any, since the date of the
Compliance Certificate most recently delivered by the Borrower or the Parent
prior to the date hereof.]

 

7.                                      As of the date hereof [the aggregate
outstanding principal amount of all outstanding Loans is less than or equal to
the Maximum Loan Availability at such time.]

 

8.                                      Schedule 4 attached hereto accurately
and completely sets forth, in reasonable detail, the information to determine
the Unencumbered Property Value of all Unencumbered Properties and Maximum Loan
Availability as of            , 20    , including, without limitation, the
aggregate principal amount of all Secured Recourse Indebtedness.(3)

 

9.                                      [Each Property listed on Schedule 5
attached hereto constitutes an Eligible Property and the Administrative Agent
has received such information and reports regarding such Property as required
under Section 4.1.(b) of the Credit Agreement.](4)

 

10.                               [Schedule 6 attached hereto accurately and
completely sets forth, in reasonable detail, the information required to
determine the Unencumbered Property Value of each Eligible Property as of
           , 20   .](5)

 

--------------------------------------------------------------------------------

(1)                                 Substitute this statement and the
corresponding Schedule, upon the delivery of this Certificate on the Effective
Date.

 

(2)                                 Substitute this statement and the
corresponding Schedule, upon the delivery of this Certificate on the Effective
Date.

 

(3)                                 If this Certificate is delivered in
connection with the submission of an Eligible Property as an Unencumbered
Property pursuant to Section 4.1.(b), then each of the calculations set forth on
Schedules 3 should include such Property as if it is already an Unencumbered
Property.

 

(4)                                 Include this statement and the corresponding
Schedule, if this Certificate is delivered in connection with the submission of 
an Eligible Property as an Unencumbered Property pursuant to Section 4.1.(b).

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

[INSERT NAME], as [Chief Financial Officer][Chief

 

Executive Officer] of DiamondRock Hospitality

 

Company

 

--------------------------------------------------------------------------------

(5)                                 Include this statement and the corresponding
Schedule, if this Certificate is delivered in connection with the submission of 
an Eligible Property as an Unencumbered Property pursuant to Section 4.1.(b).

 

H-3

--------------------------------------------------------------------------------


 

Schedule 1

 

Financial Covenant Compliance

 

[Calculations to be Attached]

 

H-4

--------------------------------------------------------------------------------


 

Schedule 2

 

Material Subsidiary or a Significant Subsidiary since           , 20

 

H-5

--------------------------------------------------------------------------------


 

Schedule 3

 

New Properties

 

[Report to be Attached]

 

H-6

--------------------------------------------------------------------------------


 

Schedule 4

 

Maximum Loan Availability

 

[Report to be Attached]

 

H-7

--------------------------------------------------------------------------------


 

Schedule 5

 

Eligible Properties

 

[Report to be Attached]

 

H-8

--------------------------------------------------------------------------------


 

Schedule 6

 

Unencumbered Property Value of each Eligible Property

 

[Report to be Attached]

 

H-9

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DUTCH AUCTION PROCEDURES

 

This outline is intended to summarize certain basic terms of procedures with
respect to certain Borrower buy-backs pursuant to and in accordance with the
terms and conditions of Section 13.5.(g) of the Credit Agreement to which this
Exhibit I is attached.  It is not intended to be a definitive list of all of the
terms and conditions of a Dutch Auction and all such terms and conditions shall
be set forth in the applicable auction procedures documentation set for each
Dutch Auction (the “Offer Documents”). None of the Administrative Agent, KeyBanc
Capital Markets (or, if KeyBanc Capital Markets declines to act in such
capacity, an investment bank of recognized standing selected by the Borrower)
(the “Auction Manager”) or any of their respective Affiliates makes any
recommendation pursuant to the Offer Documents as to whether or not any Lender
should sell by assignment any of its Loans pursuant to the Offer Documents
(including, for the avoidance of doubt, by participating in the Dutch Auction as
a Lender) or whether or not the Borrower should purchase by assignment any Loans
from any Lender pursuant to any Dutch Auction. Each Lender should make its own
decision as to whether to sell by assignment any of its Loans and, if so, the
principal amount of and price to be sought for such Loans. In addition, each
Lender should consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning any Dutch Auction and the
Offer Documents. Capitalized terms not otherwise defined in this Exhibit I have
the meanings assigned to them in the Credit Agreement.

 

Summary. The Borrower may purchase (by assignment) Loans on a non-pro rata basis
by conducting one or more Dutch Auctions pursuant to the procedures described
herein; provided that no more than one Dutch Auction may be ongoing at any one
time and no more than two Dutch Auctions may be made in any period of four
consecutive fiscal quarters of the Borrower.

 

1.                                      Notice Procedures. In connection with
each Dutch Auction, the Borrower will notify the Auction Manager (for
distribution to the Lenders) of the Loans that will be the subject of the Dutch
Auction by delivering to the Auction Manager a written notice in form and
substance reasonably satisfactory to the Auction Manager (an “Auction Notice”).
Each Auction Notice shall contain (i) the maximum principal amount of Loans the
Borrower is willing to purchase (by assignment) in the Dutch Auction (the
“Auction Amount”), which shall be no less than $5,000,000 or an integral
multiple of $1,000,000 in excess of thereof, (ii) the range of discounts to par
(the “Discount Range”), expressed as a range of prices per $1,000 of Loans, at
which the Borrower would be willing to purchase Loans in the Dutch Auction and
(iii) the date on which the Dutch Auction will conclude, on which date Return
Bids (as defined below) will be due at the time provided in the Auction Notice
(such time, the “Expiration Time”), as such date and time may be extended upon
notice by the Borrower to the Auction Manager not less than 24 hours before the
original Expiration Time. The Auction Manager will deliver a copy of the Offer
Documents to each Lender promptly following completion thereof.

 

2.                                      Reply Procedures. In connection with any
Dutch Auction, each Lender holding Loans wishing to participate in such Dutch
Auction shall, prior to the Expiration Time, provide the Auction Manager with a
notice of participation in form and substance reasonably satisfactory to the
Auction Manager (the “Return Bid”) to be included in the Offer Documents, which
shall specify (i) a discount to par that must be expressed as a price per $1,000
of Loans (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Loans, in an amount not less than $1,000,000 that such Lender is
willing to offer for sale at its Reply Price (the “Reply Amount”); provided that
each Lender may submit a Reply Amount that is less than the minimum amount and
incremental amount requirements described above only if the Reply Amount equals
the entire amount of the Loans held by such Lender at such time. A Lender may
only submit one Return Bid per Dutch Auction, but each Return Bid may contain up
to three component bids, each of which may result in a separate Qualifying Bid
(as defined below) and each of

 

--------------------------------------------------------------------------------


 

which will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid. In addition to the Return Bid, a participating
Lender must execute and deliver, to be held by the Auction Manager, an
assignment and acceptance in the form included in the Offer Documents which
shall be in form and substance reasonably satisfactory to the Auction Manager
and the Administrative Agent (the “Auction Assignment and Acceptance”). The
Borrower will not purchase any Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

 

3.                                      Acceptance Procedures. Based on the
Reply Prices and Reply Amounts received by the Auction Manager, the Auction
Manager, in consultation with the Borrower, will calculate the lowest purchase
price (the “Applicable Threshold Price”) for the Dutch Auction within the
Discount Range for the Dutch Auction that will allow the Borrower to complete
the Dutch Auction by purchasing the full Auction Amount (or such lesser amount
of Loans for which the Borrower has received Qualifying Bids). The Borrower
shall purchase (by assignment) Loans from each Lender whose Return Bid is within
the Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All Loans included in
Qualifying Bids received at a Reply Price lower than the Applicable Threshold
Price will be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration. If a Lender has submitted a Return Bid
containing multiple component bids at different Reply Prices, then all Loans of
such Lender offered in any such component bid that constitutes a Qualifying Bid
with a Reply Price lower than the Applicable Threshold Price shall also be
purchased at a purchase price equal to the applicable Reply Price and shall not
be subject to proration.

 

4.                                      Proration Procedures. All Loans offered
in Return Bids (or, if applicable, any component bid thereof) constituting
Qualifying Bids equal to the Applicable Threshold Price will be purchased at a
purchase price equal to the Applicable Threshold Price; provided that if the
aggregate principal amount of all Loans for which Qualifying Bids have been
submitted in any given Dutch Auction equal to the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Loans purchased below the Applicable Threshold Price), the Borrower shall
purchase the Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount up to the amount necessary to complete the
purchase of the Auction Amount. For the avoidance of doubt, no Return Bids (or
any component thereof) will be accepted above the Applicable Threshold Price.

 

5.                                      Notification Procedures. The Auction
Manager will calculate the Applicable Threshold Price no later than the second
Business Day after the date that the Return Bids were due. The Auction Manager
will insert the amount of Loans to be assigned and the applicable settlement
date determined by the Auction Manager in consultation with the Borrower onto
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid. Upon written request of the submitting Lender, the Auction
Manager will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.

 

6.                                      Additional Procedures. Once initiated by
an Auction Notice, the Borrower may withdraw a Dutch Auction by written notice
to the Auction Manager no later than 24 hours before the original Expiration
Time so long as no Qualifying Bids have been received by the Auction Manager at
or prior to the time the Auction Manager receives such written notice from the
Borrower. Any Return Bid (including any component bid thereof) delivered to the
Auction Manager may not be modified, revoked, terminated or cancelled; provided
that a Lender may modify a Return Bid at any time prior to the Expiration Time
solely to reduce the Reply Price included in such Return Bid. However, a Dutch
Auction shall become void if the Borrower fails to satisfy one or more of the
conditions to the purchase of Loans set forth in, or

 

--------------------------------------------------------------------------------


 

to otherwise comply with the provisions of Section 13.5.(g) of the Credit
Agreement to which this Exhibit I is attached. The purchase price for all Loans
purchased in a Dutch Auction shall be paid in cash by the Borrower directly to
the respective assigning Lender on a settlement date as determined by the
Auction Manager in consultation with the Borrower (which shall be no later than
ten (10) Business Days after the date Return Bids are due), along with accrued
and unpaid interest (if any) on the applicable Loans up to the settlement date.
The Borrower shall execute each applicable Auction Assignment and Acceptance
received in connection with a Qualifying Bid.

 

All questions as to the form of documents and validity and eligibility of Loans
that are the subject of a Dutch Auction will be determined by the Auction
Manager, in consultation with the Borrower, and the Auction Manager’s
determination will be conclusive, absent manifest error. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower, will be final and binding.

 

None of the Administrative Agent, the Auction Manager, any other Titled Agent or
any of their respective Affiliates assumes any responsibility for the accuracy
or completeness of the information concerning the Borrower, the Subsidiaries or
any of their Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

 

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article XII and Section 13.9.
of the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, each reference
therein to the “Loan Documents” were a reference to the Offer Documents, the
Auction Notice and Auction Assignment and Acceptance and each reference therein
to the transactions contemplated by the Credit Agreement or any other Loan
document, or any agreement or instrument contemplated by the Credit Agreement or
any other Loan Document, were a reference to the transactions contemplated
hereby and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

 

This Exhibit I shall not require the Borrower or any Subsidiary to initiate any
Dutch Auction, nor shall any Lender be obligated to participate in any Dutch
Auction.

 

--------------------------------------------------------------------------------